DETAILED ACTION	4
1.0	Summary	4
1.1	Reason for Reissue Application	5
1.3	Status of Claims	5
2.0	REFERENCES	5
3.0	RESPONSE TO ARGUMENTS	6
3.1	Reissue Oath/Declaration	6
3.2	Non-Statutory Double Patenting Rejections	7
3.4	Rejections under 35 U.S.C. § 102(b)	8
3.4.1	Kobayashi (cl. 21-23, 28, 29, 31-33, 38, 39)	8
3.5	Rejections under 35 U.S.C. § 103(a)	15
3.5.1	Richey III/Greinke	15
3.5.2	Kobayashi, Richey III (cl. 24-27, 34-37)	20
3.5.3	Kobayashi, Shannon (cl. 30, 40)	25
3.5.4	Norley, Tzeng ‘520, Mercuri (cl. 21, 24, 25, 30, 31, 34, 35, 40)	25
3.5.5	Norley, Tzeng ‘520, Mercuri, Poulin (cl. 31, 34, 35, 40)	30
3.5.6	Norley, Tzeng ‘520, Mercuri, Richey III (cl. 22, 23, 28, 29, 32, 33, 38, 39)	30
3.5.7	Norley, Tzeng ‘520, Mercuri, Tzeng’076 (cl. 26, 36)	31
3.5.8	Norley, Tzeng ‘520, Mercuri, Tzeng’076, Kapton (cl. 27, 37)	31
3.6	Response to Secondary Considerations (Applicants remarks, pages 50-53)	32
4.0	NON-COMPLIANT AMENDMENT	34
5.0	CLAIM OBJECTIONS	34
5.1	Objection to Numbering of claims	34
5.2	Claim informalities	35
6.0	DOUBLE PATENTING REJECTIONS	35
6.1	Nonstatutory Double Patenting (US 7,292,441) and Norley (cl. 1, 11, 21, 26)	37
6.2	Nonstatutory Double Patenting (US 7,292,441), Norley and Richey III) (cl. 2, 4-9, 12, 14-19, 21-32)	39
6.3	Nonstatutory Double Patenting (Reissue Application # 15/255,297) and Kobayashi (cl. 1, 2, 4-9, 11, 12, 14-19, 21-32)	48
7.0	CLAIM REJECTIONS - 35 USC § 112, 1st Paragraph	51
7.1	New Matter	51
8.0	CLAIM REJECTIONS - 35 USC § 251	52
8.1	New Matter	52
9.0	CLAIM REJECTIONS - 35 USC § 103	52
9.1	Kobayashi, Norley (cl. 1, 2, 4, 5, 11, 14, 15, 31, 32)	53
9.2	Kobayashi, Norley, Tzeng ‘076 (cl. 6, 16)	68
9.3	Kobayashi, Norley, Tzeng ‘076, Kapton (cl. 7, 17)	69
9.4	Kobayashi, Norley, Richey III (cl. 6-9, 12, 16-19, 21-30)	70
9.5	Richey III, Greinke (cl. 1, 2, 4-9, 11, 12, 14-19, 21-32)	94
9.6	Norley, Tzeng ‘520, Mercuri (cl. 1, 4, 5, 11, 14, 15, 31, 32)	120
9.7	Norley, Tzeng ‘520, Mercuri, Richey, III (cl. 2, 6-8, 12, 16-19, 21-30)	143
9.8	Norley, Tzeng ‘520, Mercuri, Tzeng ‘076 (cl. 6, 16)	172
9.9	Norley, Tzeng ‘520, Mercuri, Tzeng ‘076, Kapton (cl. 7, 17)	172
10.0	CONCLUSION	173
10.1	Pertinent Art	173


DETAILED ACTION

1.0	Summary

This office action is for the examination of reissue application 15/255,262 filed 09/02/2016 of US Patent Number 6,982,874 (hereafter the ‘874 patent) issued to Smalc et al. on January 3, 2006 responsive to Applicants amendment in the RCE filed 11/17/2020 in response to the final-rejection mailed 8/11/2020.
Note
Claims 1-20 of US Patent # 6,982,874 were subject to inter-partes review (Case # IPR2014-00024) wherein in the FINAL WRITTEN DECISION entered March 25, 2015, Claims 1-20 were found unpatentable and INTER PARTES REVIEW CERTIFICATE was issued on Nov, 2017 cancelling claims 1-20 of the ‘874 patent.
In this amendment Applicant has introduced claims 1-2, 4-9, 11-12, and 14-19 from previously cancelled claims 1-20. Previously submitted new claims 21-32 have been amended. Previously submitted new claims 33-40 are cancelled.
Claims 1, 2, 11, and 12 are amended for the first time.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 6,982,874 is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.0.
1.1	Reason for Reissue Application

The Declaration filed on 10/8/2018 indicates that Applicant seeks to narrow patent claims by making clear, 
“The at least one error includes the apparent failure to make clear that “thermal shielding” and “thermally shields” as used in the claims means protection of a portion of the device other than the heat source itself from heat generated by a heat source”.
	Applicant has amended claim 1 in the current amendment filed on 11/17//2020 by adding, among others,
“thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the source” 

1.3	Status of Claims

	Claims 1-2, 4-9, 11-12, 14-19, and 21-32 are rejected.

	Claims 3, 10, 13, and 20 are cancelled by Applicant
2.0	REFERENCES

Kobayashi (US 5,991,155)

Richey, III (US 6,131,651)

Greinke et al. (WO 03/057475)

Shannon (US 6,256,192)
Norley (“The Development of a Natural Graphite Heat-Spreader” IEEE Article 2001)

Mercuri (EP 0 988,261 B1)

Tzeng et al (US 6,482,520 B1)

Tzeng et al (US 2002/0163076 A1)
Poulin et al (US 2002/0083774)
The 2000 “Kapton® Polyimide Film Specifications” Website
(“Kapton® Website”)


3.0	RESPONSE TO ARGUMENTS

3.1	Reissue Oath/Declaration

In response to the rejection of claim(s) 21-40 under 35 USC § 251 for broadening the scope of claim 1 and 11 of the original patent by reciting in new claim 21 in the amendment filed on 11/18/2019,
 “wherein said thermal shielding protects a portion of the device other than the heat source itself from the heat generated by the heat source, wherein said portion of the device comprises said external surface of the electronic device” 
Applicant has amended claim 1 by reciting,
“thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source” and
“wherein the heat dissipation effectively prevents heat from being transmitted to the external surface [or second component] so as to thermally shield the external surface [or second component] of the electronic device from the heat generated by the first component”.
Applicant argued the above language clarifies the metes and bounds of thermal shielding, and therefore corrects the error identified in the reissue oath/declaration (Remarks page 20-21).
Applicant submits that via this reissue application and the claim amendments presented herein, is clarifying that the thermal shielding does not protect the heat source. The reason for filing the reissue is to place a limitation on thermal shielding because the PTAB determined that thermally shielding, as used in the original claims, could protect the heat source and another component (i.e., thermal shielding protects something in addition to the external surface for second component]). Excluding, via amendments presented herein, the heat source from this protection is not broadening the claims, but rather further limits them. (Remarks page 25).
	Applicant’s arguments have been fully considered, and the Examiner withdraws the rejection of claims under 35 USC § 251 for lack of an error being corrected.
	The claims are further rejected in this office action under 35 USC § 251 for New Matter.

3.2	Non-Statutory Double Patenting Rejections

	Regarding rejection of Claims 21-40 on the grounds of non-statutory obviousness-type double patenting over Claim 17 of U.S. Patent No.7, 292,441 and/or Claims 18 and 19 of Reissue Application No. 15/255,297, Applicants request that this rejection be held in abeyance until the scope of allowable subject matter in the present application is determined, at which point Applicants will submit appropriate Terminal Disclaimers, if necessary (Applicants Remarks page 25-26). 

3.4	Rejections under 35 U.S.C. § 102(b) 

3.4.1	Kobayashi (cl. 21-23, 28, 29, 31-33, 38, 39)

In response to claims 21-23, 28, 29, 31-33, 38, and 39 rejected under 35 U.S.C. § 102(b) as anticipated by U.S. Patent No. 5,991,155 to Kobayashi et al. ("Kobayashi"), Applicant has amended the claims by adding previously cancelled original patent claims 1-2, 4-9, 11-12, 14-19 and by adding new claims 21-32. 
Applicant’s main argument is that Kobayashi fails to disclose or otherwise suggest "wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the fast component", as required by the claims (Remarks, page 36). Applicant argued Kobayashi does not teach CPEG sheet (compressed particles of exfoliated graphite, as required by the present claims, and in fact teaches away from such a material (Remarks, page 31). 
	Applicant argued Kobayashi never discusses a distinction between an operative contact and a non-operative contact (Remarks, page 17, 19). 
Applicant’s arguments are moot in view of the new grounds of rejection based on currently amendment claims wherein claims 1, 2, 4, 5, 11, 14, 15, 31, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155) and Norley. 
However, the Examiner responds to arguments pertinent to the currently amended claims.


CPEG sheet
Applicant makes a distinction between CPEG (“compressed particles of exfoliated graphite”) recited in independent claims 1, 11, 21 and 26 and the “graphite or graphite composite” material disclosed in Kobayashi (Remarks pages 31-36). The Examiner considered the flexible graphite or graphite composite material disclosed by Kobayashi functionally the same as compressed particles of exfoliated graphite recited in the claims because Kobayashi described the graphite or graphite composite material is flexible having anisotropic properties used in heat spreader have high thermal conductivity in the direction parallel to the low temperature surface and the mounting surface of the exothermic device of the circuit board and have low thermal conductivity in the direction crossing these surfaces. Thus the heat transmitted from exothermic device 1 via heat spreader sheet 4 disclosed by Kobayashi can be quickly transmitted in the horizontal direction of FIG. 1(a) so as to protect the casing 3 and delicate parts such as bare chips on circuit board 2 contained in casing 3 from the heat generated by the heat source 1 (EXOTHERMIC DEVICE). 

    PNG
    media_image1.png
    691
    655
    media_image1.png
    Greyscale

Kobayashi. Fig. 1(a), 1(b)

Additionally, Kobayashi teaches heat spreader sheet is bent by providing a plurality of line notches thus teaching conformable nature of the thermal solution improving the efficiency of heat transmission from the exothermic device to the low temperature surface via the heat spreader sheet, allowing the intervals between adjacent devices and the actual mounting space to be reduced and miniaturization of the apparatus can thus be promoted. (Kobayashi, col. 3, lines 2-22, col. 4, lines 35-42). Thus Kobayashi teaches “the conformable nature of the thermal solution of the present invention permits its use even in applications where space is limited,” (Rebuttal to Remarks, page 36). 

Therefore, Kobayashi (US 5,991,155) disclosed wherein said thermal shielding 4 (HEAT SPREADER SHEET) protects a portion 3 (CASING) of the device other than the heat source 1 itself from the heat generated by the heat source 1 (EXOTHERMIC DEVICE) such that the local temperature rise of the external surface of casing 3 surface is greatly suppressed as required in the language of amended claims. 
Thus the graphite or graphite composite material used for the heat spreader disclosed by Kobayashi performs in heat spreading in the same manner as the compressed particles of exfoliated graphite such that heat generated by the heat source is not effectively transmitted through the plane of the thermal solution as required in the claims because Kobayashi disclosed a graphite or graphite composite material similar to that of the ‘874 patent wherein the graphite or graphite composite material having anisotropic property that has a relatively high thermal anisotropic ratio in the direction parallel to the surfaces compared to the direction across surfaces.
If Applicant is claiming that the manufacturing process of the claimed compressed particles of exfoliated graphite renders the graphite material more anisotropic than the graphite or graphite composite material disclosed in Kobayashi, Applicant should have claimed the specific value(s) of high thermal anisotropic ratio to distinguish over the prior art. Currently, 
To the extent that Kobayashi patent may not specifically disclose thermal solution comprising sheet of compressed particles of exfoliated graphite (CPEG) argued by applicant the Norley reference has been added to Kobayashi patent for specifically teaching the use of sheet of compressed particles of exfoliated graphite (CPEG) as a heat-spreader material for thermal management of electronic devices. 

Operative contact and a non-operative contact
Regarding Applicants arguments that Kobayashi never discusses a distinction between an operative contact and a non-operative contact (Remarks page 31), Kobayashi disclosed thermal solution comprises at least one sheet of compressed particles of exfoliated graphite (“graphite or graphite composite”) wherein the graphite or graphite composite material is similar to CPEG having anisotropic property that has a relatively high thermal anisotropic ratio in the direction parallel to the surfaces compared to the direction across surfaces so that the heat dissipation effectively prevents heat from being transmitted to the second component so as to thermally shield the second component from the heat generated by the first component. Kobayashi 
Similar to the thermal solution described in the ‘874 patent (col. 2 lines 10-18), Kobayashi described the thermal solution comprises two major surfaces, one of which is in operative contact with a surface of the heat source 1 and the area of the thermal solution (4, 6) is greater than that of the area of contact of the thermal solution on the heat source 1, such that the in-plane thermal conductivity of the thermal solution acts to dissipate heat from the heat source. (Fig.1 (a), 1(b)). (Col. 5, lines 34-61). 
Thus contrary to Applicants arguments regarding operative contact and non-operative contact Kobayashi disclosed a thermal solution (4, 6) comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component 1 (heat source/exothermic device) and the second major surface is in contact with or adjacent an external surface of the electronic device 3 (casing) such that it is interposed between the first component 1 and the external surface 3 (casing), of the electronic device wherein the first component 1 transmits heat unabated to the external surface 3 (casing), of the electronic device in the absence of the thermal solution (4, 6) as required in in independent claims 1, 11, 21, and 26.

Abutting member and/or notches is not necessary
Regarding Applicants arguments that Kobayashi teaches abutting member, use of an abutting member is not necessary or desired with Applicant's system configuration, Kobayashi disclosed a thermal solution comprising heat spreader sheet 4 made of flexible graphite material and an abutting member 6 also made of flexible graphite material having anisotropic thermal comprising” language recited in independent claims 1, 21 and 26, and thermal solution “comprises”  language in claim 11, does not exclude the use of other components and/or notches that may be used to effectively transfer heat from the heat source into the at least one sheet and dissipating the heat in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface of the thermal solution. 
Thus, Kobayashi disclosed the heat dissipation spreading the heat in the in-plane direction (high thermal conductivity in-plane direction), wherein the heat dissipation effectively prevents heat from being transmitted to the external surface (low thermal conductivity in through plane direction) so as to effectively prevent heat from being transmitted to the external surface so as to thermally shield external surface of the electronic device from the heat generated by the first component (heat source). Thus Kobayashi discloses the thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system as recited in independent claim 1, 11, 21, and 26.
Thus contrary to Applicants argument Kobayashi in combination with Norley discloses,
 "the thermal solution ... in operative contact with the first component and ... in contact with or adjacent an external surface [or second component] ... wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite ... wherein the heat dissipation effectively prevents heat from being transmitted to the external surface [or second component] so as to thermally shield the external surface [or second component] of the electronic device from the heat generated by the first component", as required by independent claims 1, 11, 21, and 26.  
Applicants arguments have been fully considered but are not found convincing for the reasons given above and currently amended claims Claim(s) 1, 2, 4, 5, 11, 14, 15, 31, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155) and Norley.

3.5	Rejections under 35 U.S.C. § 103(a) 
3.5.1	Richey III/Greinke

Regarding claims 21-29 and 31-38 rejected under 35 U.S.C. 103(a) as being unpatentable over Richey, III (US 6,131,651) or Richey III (6,131,651) and Greinke et al. (WO 03/057475), Applicant has amended the claims by adding previously cancelled original patent claims 1-2, 4-9, 11-12, 14-19 and by adding new claims 21-32. 
Applicant’s main arguments are as follows:
Richey Ill transfers heat from the heat source to the heat sink (to protect the heat source), as opposed to shielding a component from the heat generated by the heat source. In the system the heat source itself is the only component being protected. (Remarks, page 36, under Richey III). 
Richey III system relies on effective heat transfer occurring at both major surfaces - i.e., heat transfer from the heat source, into the graphite sheet, and into the heat sink. There is no differentiated contact (e.g., operative contact v. contact) discussed by Richey Ill. (Remarks, page 36, under Richey III). 
Richey is silent regarding the use of CPEG (Remarks, page 37, 1st paragraph). 

Redistribution of heat loads is not the same as thermal shielding. (Remarks, page 37, last paragraph). 
Therefore, Applicant argued Richey III fails to disclose each feature recited by claims 1, 11, 21, and 26. (Remarks, page 38, lines 3 and 4): 
"the thermal solution ... in operative contact with the first component and ... in contact with or adjacent the external surface [or second component] ... wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite ... wherein the heat dissipation effectively prevents heat from being transmitted to the external surface [or second component] so as to thermally shield the external surface [or second component] of the electronic device from the heat generated by the first component", as recited in claim 1 and similar recitations in claims 11, 21, and 26
Applicants arguments are considered and are moot in view of the new grounds of rejection based on currently amendment claims wherein claims 1, 2, 4-9, 11, 12, 14-19, and 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richey, III (US 6,131,651) or Richey III (6,131,651) and Greinke et al. (WO 03/057475).
Examiner responds to arguments pertinent to the currently amended claims.
The obvious similarity between the heat shielding disclosed by Richey III (Fig. 1) and the ‘874 patent (Fig. 1) is clear from the figures below.

    PNG
    media_image2.png
    407
    578
    media_image2.png
    Greyscale

Richey III

    PNG
    media_image3.png
    347
    531
    media_image3.png
    Greyscale

‘874 Patent

	
	Richey III (Fig. 1) disclosed a thermal solution 10 comprising sheet of pyrolytic graphite that dissipates heat from a heat source 2 to heat sink 3. The graphite sheet disclosed by Richey III is considered the same as the claimed CPEG (compressed particle of exfoliated graphite) made of flexible graphite material having high in-plane thermal conductivity suitable for the movement and redistribution of heat loads from heat sensitive electronic components or systems to areas where heat may be dissipated. (Richey III, col. 1, lines 36-39, col. 2, lines 20-31). 
	The ‘874 Patent (Fig. 1) also disclosed thermal solution 10 comprising sheet of pyrolytic graphite that dissipates heat from the heat source 100 to heat sink 110 in the same way as Richey (‘874 patent, col. 4, lines 1-10, col. 14, lines 25-67).
	Both Richey and the ‘874 Patent disclosed the flexible graphite sheet used for the thermal solution has relatively high anisotropic ratio having in-plane thermal conductivity substantially higher than its through-plane thermal conductivity. Due to the low through-plane thermal conductivity of the graphite sheet the heat generated by the heat source is transferred much less through the thickness of the thermal solution and the heat is more efficiently transferred along the longitudinal direction due to the high in-plane thermal conductivity so that the heat is 
	Furthermore, see MPEP: 2114. (I). If the prior art disclosed the structure it inherently possess the functionally defined limitations of the claimed apparatus. (II) MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
	In the instant case, Richey III teaches all the structural limitations of the claim, therefore Richey III teaches to thermally shield the external surface or the casing of the electronic device from heat generated by the first component/heat source.
Additionally, Richey III disclosed the invention also addresses the issues of cost to remove heat in space constrained areas where thermal management by conduction requires a material that can be easily configured to provide a low-density, flexible, thin cross-section for the 
Additionally, Greinke et al. was combined with Richey for teaching thermal solution so that excessive heat generated by an electronic circuit (heating source) not only harm their own performance but also the reliability of the overall system (second component). (Greinke, page 1, lines 21-24). 
Applicant argued there is no differentiated contact (e.g., operative contact v. contact) disclosed by Greinke and Greinke is also devoid of the use of CPEG, as required by the claims. (Remarks page 38, under Greinke). 
The Examiner disagrees with Applicants argument regarding Greinke for the following reasons: 
Greinke disclosed thermal interface being in operative contact with the external surface of the heat source (Greinke, page 6 lines 6-20).  Greinke also disclosed thermal management system comprises CPEG material. Greinke in page 2 line 24, refers to Shane (US Patent No. 3,404,061 is incorporated by reference) wherein Shane discloses flexible graphite material of expanded particles compressed together for producing flexible anisotropic graphite sheet material by compressing or compacting expanded graphite particles broadly considered CPEG material. The thermal interface dissipates the heat generated by the electronic circuit more efficiently that lowers the overall temperature of the device/system.
"the thermal solution ... in operative contact with the first component and ... in contact with or adjacent the second component. .. wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite ... wherein the heat dissipation effectively prevents heat from being transmitted to the second component so as to thermally shield the second component from the heat generated by the first component", as required by independent claims 1, 11, 21, and 26.
For the reasons given above, claim(s) 1, 2, 4-9, 11, 12, 14-19, and 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richey, III (US 6,131,651) or Richey III (6,131,651) and Greinke et al. (WO 03/057475).

3.5.2	Kobayashi, Richey III (cl. 24-27, 34-37)

Regarding claims 24-27 and 34-37 rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kobayashi (US 5,991,155) and Richey (US 6,131,651), Applicant has amended the claims by introducing previously cancelled claims 1, 2, 4-9, 11, 12, 14-19, and adding new claims 21-32.
 Applicant’s main arguments regarding Kobayashi and Richey III, are as follows:
None of the references discuss CPEG or the advantages of CPEG. Accordingly, a POSITA would have obtained no guidance from any of the references to use CPEG in such a thermal management system configuration. (Remarks, page 34, 2nd paragraph). 
Kobayashi and Richey III, discloses use of graphite in their thermal management system, but each of these thermal management systems is designed to transfer heat from a first component to a second component as opposed to preventing such transfer. (Remarks, page 32, 1st paragraph). None of the references including Kobayashi and Richey III, disclose a system having rd paragraph). 
None of the references suggest use of a differentiated contact (e.g., an operative contact v. a contact). Therefore, there is no motivation to a POSITA to employ the configurations of Kobayashi and Richey III, (i.e., to facilitate heat transfer from one component to another), and therefore there is no motivation to use a differentiated contact. (Remarks, page 35, 2nd paragraph). 
Applicant’s arguments are moot in view of the new grounds of rejection based on currently amendment claims. Claim(s) 6-9, 12, 16-19 and 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155), Norley, and Richey III (US 6,131,651).
Examiner responds to arguments pertinent to the currently amended claims.
None of the references discuss CPEG or the advantages of CPEG
The Examiner considered the graphite or graphite composite material disclosed by Kobayashi functionally the same as compressed particles of exfoliated graphite recited in claims 21 and 31 (See Examiners explanation regarding CPEG discussed above with respect to the 35 USC 102 Rejection over Kobayashi).
References teach thermal management systems is designed to transfer heat from a first component to a second component as opposed to preventing such transfer.


None of the references suggest use of a differentiated contact (e.g., an operative contact v. a contact.

Similar to the thermal solution of the ‘874 patent discussed above, Kobayashi disclosed a thermal solution comprising (HEAT SPREADER SHEET 4) is in operative contact with the first component (heat source EXOTHERMIC DEVICE 1), and the second major surface is in contact with or adjacent the external surface (CASING 3) of the electronic device. Thus, contrary to Applicant’s above argument, Kobayashi disclosed the thermal solution 4 positioned such that the first major surface is in operative contact with the first component 1 and the second major surface is in contact with or adjacent an external surface 3 of the electronic device such that it is interposed between the first component 1 and the external surface 3 of the electronic device. 

    PNG
    media_image1.png
    691
    655
    media_image1.png
    Greyscale

Kobayashi. Fig. 1(a), 1(b)
In response to Applicant’s argument that Richey also fails to disclose the limitation lacking in Kobayashi, the examiner had combined Richey with Kobayashi for specifically teaching wherein the thermal solution 10 has an in-plane thermal conductivity of 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32) and Richey disclosed thermal solution has relatively low thermal conductivity in a direction transverse to the internal surface circuit board of Richey. Therefore it would have been obvious to provide in the thermal solution Kobayashi a thermal solution having an in-plane thermal conductivity of 140 W/m[Symbol font/0xB7]°K disclosed by Richey for distributing (heat spreading) the heat uniformly in a direction parallel to the low temperature surface and the mounting surface of the exothermic device of the circuit board and low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to the circuit board to prevent localized heating and damage to electronic device component.

Thus contrary to Applicant’s arguments, Kobayashi in combination with Richey disclosed all of the limitations of claims 6-9, 12, 16-19 and 21-30 and the examiner has provided the rationale for combining Kobayashi and Richey.
 In view of the above claims 6-9, 12, 16-19 and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Kobayashi (US 5,991,155) and Richey (US 6,131,651).

3.5.3	Kobayashi, Shannon (cl. 30, 40)

Regarding claims 30 and 40 rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155) and Shannon (US 6,256,192), Applicant has cancelled these claims.

3.5.4	Norley, Tzeng ‘520, Mercuri (cl. 21, 24, 25, 30, 31, 34, 35, 40)

Regarding the rejection of claims 21, 24, 25, 30, 31, 34, 35 and 40 under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520 B1) and/or Mercuri (EP 0988261 B1), Applicant has amended the claims by introducing previously cancelled claims 1, 2, 4-9, 11, 12, 14-19, and adding new claims 21-32.

nd paragraph).
Applicant’s arguments are moot in view of the new grounds of rejection based on currently amendment claims. Claim(s) 1, 4, 5, 11, 14, 15, 31, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520 B1) and Mercuri (EP 0988261 B1).
Examiner responds to Applicant’s arguments pertinent to the currently amended claims 1, 4, 5, 11, 14, 15, 31, 32.
Applicant’s main arguments regarding Norley, Tzeng ‘520 and/or Mercuri are as follows:
Norley reference mentions use of CPEG, but none of the cited references contemplate a thermal management system using CPEG to receive heat from a heat source and dissipates the heat in the in-plane direction within the sheet while simultaneously preventing heat from transferring out of the sheet via the through-plane direction to a component in contact with the sheet (Remarks, page 47 last paragraph to page 48 first paragraph).
Norley and Tzeng ‘520 discloses receiving heat in a graphite material and transferring it to the component (as opposed to preventing such transfer). (Remarks, page 48).
Mercuri's sheet is designed to minimize damage to the sheet itself (as opposed to thermally shield the external surface of the electronic device from the heat generated by the first component) (Remarks, page 48).
 Therefore, there is no motivation to a POSITA to employ the configurations of Kobayashi and Richey III, (i.e., to facilitate heat transfer from one component to another), and therefore there is no motivation to use a differentiated contact. (Remarks, page 49). 
Accordingly, Applicant submits that nothing disclosed by any of the cited references provide guidance for a POSITA to make any modification or combination to them for the purposes of deriving at the claimed systems of claim 1 and 11. Applicant agrees that Kobayashi recognizes a problem associated with conventional systems in making an operative contact, however applicant argues that Kobayashi's thermal solution does not use CPEG. Thus, none of the suggested prior art combinations discloses or otherwise suggests each and every limitation recited by claims 1, 11, 21, and 26 (Remarks, page 50). 
It is noted the features argued above by the Applicant was previously considered by PTAB in inter-partes review of claims 1, 4, 5, 10, 11, 14, 15 and 20 of the ‘874 patent over Norley, Tzeng '520, and Mercuri and the rejection of these claims was affirmed by PTAB in the FINAL WRITTEN DECISION entered March 25, 2015, Case IPR2014-00024 Patent 6,982,874 B2 and INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 wherein Claims 1-20 are cancelled.
Although the language in independent claims 1, 11, 21, and 26  of the instant reissue application is not identical to the language recited in claims 1 and 11 respectively of the original ‘874 patent, the feature argued by the Applicant regarding use of CPEG in a thermal management system to dissipate the heat in the in-plane direction within the sheet while simultaneously preventing heat from transferring out of the sheet via the through-plane direction preventing heat, claims 1 and 11 of the original ‘874 patent recite thermally shields.  Thus the Examiner considers the recitation of “wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component” in claims 1, 11, 21 and 26 of the instant reissue application is the same as to “thermally shields the external surface of the electronic device from heat generated by the first component” recited in claims 1 and 11 of the of the original ‘874 patent and was considered by PTAB to affirm the rejection of the claims. 
Norley disclosed compressed particles of exfoliate graphite (CEGP) sheet having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired (See Norley, Abstract, page 1, col. 1, lines 18-25, and page 2 Table 1). Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore heat from the heat source is not effectively transmitted through the plane of the thermal solution from the major surface in operative contact with the heat source to the other major surface in contact with or adjacent the external surface of the electronic device and the heat is dissipated in the in-plane direction within the sheet (Norley, page 2, col. 2). Since the heat from the heat source is not effectively transmitted through the plane of the thermal solution from the major surface in operative contact with the heat source (external surface) it shields and protects the external surface/second component of the electronic device from overheating by the heat 
Thus contrary to Applicant’s argument, Norley in combination with Tzeng ‘520 and Mercuri discloses thermal management system using CPEG to receive heat from a heat source and dissipates the heat in the in-plane direction within the sheet while simultaneously preventing heat from transferring out of the sheet via the through-plane direction to a component in contact with the sheet.

None of the references suggest use of a differentiated contact (e.g., an operative contact v. a contact). Norley, and Tzeng-520 discloses receiving heat in a graphite material and transferring it to the component, and is thus does not contemplate preventing heat transfer out of the sheet in the through plane direction. Thus, there is no need for a differentiated contact.  (Remarks, page 49). 
 As discussed above, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore heat from the heat source is not effectively transmitted through the plane of the thermal solution from the major surface in operative contact with the heat source to the other major surface in contact with or adjacent the external surface of the electronic device (Norley, page 2, col. 2). Due to the high in-plane thermal conductivity (in-plane parallel to the sheet direction) of CEGP and low thermal conductivity through the plane of CEGP sheet it dissipates the heat in the in-plane direction within the sheet while simultaneously preventing heat from transferring out of the sheet via the through-plane direction to a component in contact with the sheet.
Additionally, Tzeng ‘520 disclosed thermal management system 10 for dissipating heat from electronic device 100 in contact with one surface 100a of heat source 100 (Fig. 1).

Therefore, based on the teachings of the Norley Article, Tzeng, and Mercuri, a person having ordinary skill in the art would have known that placing a compressed exfoliated graphite sheet between a heat source in a laptop and the laptop’s external surface such that the first major surface of the thermal solution (CEGP) is in operative contact with the first component (heat source) and the second major surface is in contact with or adjacent an external surface of the electronic device disclosed by Norley Article, Tzeng, and Mercuri, would have the advantageous effect of thermally shielding and protecting the external surface of the electronic device from overheating by the heat generated by the first component/heat source by preventing heat transfer out of the sheet in the through plane direction.
Thus contrary to Applicant’s argument, Norley in combination with Tzeng ‘520 and Mercuri discloses all of the limitations of independent claims 1 and 11 and claims 1, 4, 5, 11, 14, 15, 31, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520 B1) and/or Mercuri (EP 0988261 B1).

3.5.5	Norley, Tzeng ‘520, Mercuri, Poulin (cl. 31, 34, 35, 40)

Regarding claims 31, 34, 35 and 40 rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520 B1), Mercuri (EP 0988261 B1), Poulin et al (US 2002/0083774), Applicant has cancelled these claims.

3.5.6	Norley, Tzeng ‘520, Mercuri, Richey III (cl. 22, 23, 28, 29, 32, 33, 38, 39)

Claims 2, 6, 7, 12, 16-19, 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520 B1) and/or Mercuri (EP 0988261 B1), and Richey, III. (See claim rejections below).

3.5.7	Norley, Tzeng ‘520, Mercuri, Tzeng’076 (cl. 26, 36)

Regarding claims 26 and 36 rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520), Mercuri (EP 0 988,261 B1), and Tzeng (US 2002/0163076) Applicants arguments are moot in view of the new grounds of rejection based on currently amendment claims. Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520), Mercuri (EP 0 988,261 B1), and Tzeng (US 2002/0163076). (See claim rejections below).

3.5.8	Norley, Tzeng ‘520, Mercuri, Tzeng’076, Kapton (cl. 27, 37)

Regarding claims 27 and 37 rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520), Mercuri (EP 0 988,261 B1), Tzeng (US 2002/0163076), and Kapton, Applicants arguments are moot in view of the new grounds of rejection based on currently amendment claims. Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520), Mercuri (EP 0 988,261 B1), Tzeng (US 2002/0163076), and Kapton. (See claim rejections below).

3.6	Response to Secondary Considerations (Applicants remarks, pages 50-53)

	Applicants rebuttal evidence showing that the claimed compound (compressed particles of exfoliated graphite (CPEG) sheet) possesses unexpected properties, such that the sheet material (CPEG sheet) can be used to both shield and dissipate heat is nonobvious has been reviewed by the examiner. Applicants arguments has been considered by the Examiner but are not found convincing for the following reasons. 
	Examiner has cited references that specifically disclose the use of CPEG sheet that possess a high degree of anisotropy with respect to thermal and electrical conductivity due to orientation of the expanded graphite particles and graphite layers substantially parallel to the opposed faces of the sheet resulting from very high compression. See for example, the GREINKE reference, explicitly teaches the use of CPEG material as an improved thermal interface material for managing the heat from a heat source like an electronic component in a device. More particularly, GREINKE discloses the use of CPEG material is effective for dissipating the heat generated by an electronic component. Furthermore, GREINKE reference disclosed that the excessive heat generated during operation of electronic components such as microprocessors, integrated circuits and other sophisticated electronic components can not only harm their own performance, but can also degrade the performance and reliability of the overall system (i.e. components other than the heat source) and can even cause system failure. Thus GREINKE teaches the use of CPEG sheet that possess a high degree of anisotropy with respect to thermal conductivity that not only dissipates the heat generated by electronic components but also insulates, protects and shields other components in the electronic device from overheating such that performance and reliability of the overall system is not degraded. Thus contrary to 
	Further evidence of the use CPEG sheet to shield and dissipate heat from electronic components is disclosed in the Norley reference. 
The Kobayashi reference clearly teaches the advantage of graphite material to dissipate the heat from a heat source (EXOTHERMIC DEVICE) in a portable electronic and protecting the external surface of the device from overheating.	
	Furthermore, as regard to obviousness of using the CPEG material in thermal management of electronic devices it has been held by the courts that (see KSR, 550 U.S. at 418, 82 USPQ2d at 1396):
 (A) Combining prior art elements according to known methods to yield predictable results is obvious.
 (B) Simple substitution of one known element for another to obtain predictable results is obvious. 
(C) Use of known technique to improve similar devices (methods, or products) in the same way is obvious. 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. 
In the instant case (A) combining CPEG sheet material in electronic device for heat management so as to prevent prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component was known in the art to yield predictable results; (B) Simple substitution of one known element (graphite material) for another (Compressed particle of exfoliate graphite 
Thus contrary to Applicants arguments that the claimed compound (CPEG) possesses unexpected properties and is therefore not obvious is not true because the prior art disclosed the use of graphite material including CPEG for heat dissipation and shielding the external surface of an electronic device from the heat generated by a heat source in the electronic device.

4.0	NON-COMPLIANT AMENDMENT 

In the response filed 11/17/2020, the amendment made to claims 1-20 is non-compliant for the reasons described in Section 5.1 below. 
5.0	CLAIM OBJECTIONS 

5.1	Objection to Numbering of claims

The amendment filed 11/17/2020 proposes amendments to claims that do not comply with 37 CFR 1.173(b) (e), which sets forth the manner of making amendments in reissue applications. 
Claims 1-20 of the ‘874 Patent were subject to a trial before the PTAB and a certificate has issued cancelling claims 1-20 (Case # IPR2014-00024). Cancelled claims must be deleted by a direction to strike through the claim, i.e., the canceled claim(s) should be lined through. Since original patent claims have been cancelled, claims having the same numbers may not be Amendments to the original patent claims that have been cancelled may only be presented as new claims in the reissue application.
Even though original claims may have been canceled, the numbering of the original claims does not change. Accordingly, any added claims are numbered beginning with the number next higher than the number of claims in the original patent. If new claims have been added to the reissue application which are later canceled before issuance of the reissue patent, the examiner will renumber any remaining new claims in numerical order to follow the number of claims in the original patent.
For the reasons given above, claims 1-2, 4-9, 11-12, 14-19 are objected to for improper numbering original patent claims that have been cancelled. (See MPEP 1453. V. Examples of Proper Amendment).
To expedite prosecution the Examiner addresses the claims numbered as presented in the amendment filed on 11/17/2020. Applicant is required to submit the claims by renumbering as discussed above in response to this office action.
5.2	Claim informalities

Claim 23 is objected to because of the following informalities:  
“Potion” should be --portion--.  Appropriate correction is required.

6.0	DOUBLE PATENTING REJECTIONS

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.1	Nonstatutory Double Patenting (US 7,292,441) and Norley (cl. 1, 11, 21, 26) 

Claims 1, 11, 21 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 7,292,441 in view of Norley. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the ‘441 patent claim 17 disclosed thermal dissipation and shielding system for an electronic device (cellphone) comprising a first component which comprises a heat source, a thermal solution interposed between the first component and the second component wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite which thermally shields the second component from heat generated by the first component. Since the thermal solution comprising at least one sheet of compressed particles of exfoliated graphite thermally shields the second component of the cell phone the thermal shielding inherently prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component (heat source).
	Additionally, sheet of compressed particles of exfoliated graphite (CPEG) inherently have relatively high thermal anisotropic ratio whereby heat from the heat source is not effectively transmitted through the plane of the thermal solution from the major surface in operative contact with the heat source to the other major surface in contact with or adjacent the external surface of the electronic device. Because it is an inherent property of anisotropic material (CPEG) heat from the heat source is not effectively transmitted through the plane of the thermal solution from the major surface in operative contact with the heat source to the 
Regarding claim 11, ‘441 patent claim 17 disclosed all of the claimed limitations. The newly added feature “wherein said thermal shielding protects a portion of the device other than the heat source itself from the heat generated by the heat source” is already included in ‘441 patent claim 1 because the ‘441 patent recites “wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite which thermally shields the second component of the electronic device from heat generated by the first component”. Thus the ‘441 patent claim disclosed thermal solution protects (shields) the second component (portion of the device) other than the heat source itself from the heat generated by the heat source (first component).
Regarding claims 1, 11, 21, and 26, Norley further disclosed compressed exfoliate1 graphite sheet having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore heat from the heat source is not effectively transmitted through the plane of the thermal solution from the major surface in operative contact with the heat source to the other major surface in contact with or adjacent the external surface of the electronic device (Norley, page 2, col. 2). Since the heat from the heat source is not 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to add compressed particles of exfoliated graphite (CPEG) having relatively high thermal anisotropic ratio disclosed by Norley because Norley disclosed CPEG material having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. Since the heat from the heat source is not effectively transmitted through the plane of the thermal solution from the major surface in operative contact with the heat source (external surface) it shields and protects the external surface/second component of the electronic device from heat generated by the heat source (first component).

6.2	Nonstatutory Double Patenting (US 7,292,441), Norley and Richey III) (cl. 2, 4-9, 12, 14-19, 21-32) 

Claims 2, 4-9, 12, 14-19, and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 7,292,441 in view of Norley and Richey, III (US 6,131,651). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, ‘441 patent claim 17 and Norley disclosed all of the limitations of claim 1 as set forth above.
The ‘441 patent claim 17, did not specifically disclose wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the 
Richey III disclosed heat dissipation device 3 (heat sink) positioned in a location not directly adjacent to the first component 2 and further wherein one of the major surfaces of the thermal solution 10 is in operative contact with the heat dissipation device 3 (Fig. 1).
At the time the invention was made it would have been obvious to modify ‘441 patent claim 17 by positioning the heat dissipation device (heat sink) in a location not directly adjacent to the first component because Richey III teaches that the heat transfer device (heat sink) can be separated by substantial distance in areas not easily accessible (col. 3, lines 49-52).
Additionally, it would have been obvious to have a major surface of the thermal solution disclosed by Richey III in operative contact with the heat dissipation device for spreading heat away from the heat source more efficiently.
Regarding claim 4, ‘441 patent claim 17 did not specifically disclose wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K. 
Norley disclosed compressed exfoliate2 graphite sheet having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired
Richey III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).
Richey III for spreading heat in the longitudinal direction.  
Regarding claim 5, ‘441 patent claim 17 did not specifically disclose wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xD7]° K. 
Norley disclose wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xD7]° K. 
Although Richey III disclosed thermal solution has relatively low thermal conductivity in a direction transverse to the internal surface circuit board Richey III did not specifically disclose through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘441 patent claim 17 by providing thermal solution comprising CPEG sheet having low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to heat source disclosed by Norley to prevent localized heating and damage to electronic device component.
Regarding claim 6, ‘441 patent claim 17 did not specifically disclose wherein the thermal solution further comprises a protective coating thereon.
Richey, III disclosed wherein the thermal solution further comprises a protective coating 13, 14 to provide protection to graphite core material and further increase the heat transfer of device 10 independent of the core material composition 12 such that very high thermal conductivity core materials can be used in applications where space is at a premium (col. 3, lines 6-45) (Fig. 2). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘441 patent claim 17 by adding protective coating disclosed by Richey, III to the thermal solution recited in claim 17 of the ‘441 patent to protect the thermal solution and to increase the heat transfer of thermal solution such that very high thermal conductivity of the thermal solution can be achieved for use in applications where space is at a premium. 
Regarding claim 7, ‘441 patent claim 17 did not specifically disclose wherein the protective coating has thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of flexible graphite. 
Richey III disclosed protective coating made of metal which has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of flexible graphite because graphite material inherently has higher thermal conductivity than metal which is primarily used for mechanical protection of graphite sheet.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘441 patent claim 17 by adding protective coating to thermal solution (graphite sheet) that has thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite disclosed by Richey III to minimize localized heating.
Regarding claim 8, ‘441 patent claim 17 did not specifically disclose wherein a thermal transfer material is positioned between the thermal solution and the first component.
Richey III disclosed thermal transfer material (face sheets) 13, 14 is positioned between the thermal solution and the first component 2 for providing protection to core graphite material and act as a barrier insuring that the core material 12 will not release damaging particles or gasses to the environment.  The face sheets 12 and 13 also increase the ease of handling of the heat transfer device 10 independent of the core material composition 12 such that very high thermal conductivity core materials can be used in applications where space is at a premium. (col. 2, lines 40-51, col. 3 lines 6-10) (Fig. 1, 2).
thermal transfer material positioned between the thermal solution and the first component disclosed by Richey III for providing protection to core graphite material.
Regarding claim 9, ‘441 patent claim 17 did not specifically disclose wherein the thermal transfer material comprises a metal or a thermal interface. 
Richey III disclosed wherein the thermal solution comprises a metal 13, 14 (“sheet metal”) or a thermal interface that provide protection to graphite core (col. 2, lines 40-42).
At the time the invention was made it would have been obvious to modify ‘441 patent claim 17 by adding thermal transfer material made of metal disclosed by Richey III for providing protection to core graphite material.
Regarding claim 12, ‘441 patent claim 17 disclosed all of the limitations of claim 11 as set forth above.
Regarding claim 12, ‘441 patent claim 17 did not specifically disclose wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein one of the major surfaces of the thermal solution is in operative contact with the heat dissipation device.
Richey III disclosed heat dissipation device 3 (heat sink) positioned in a location not directly adjacent to the first component 2 and further wherein one of the major surfaces of the thermal solution 10 is in operative contact with the heat dissipation device 3 (Fig. 1).
At the time the invention was made it would have been obvious to modify ‘441 patent claim 17 by positioning the heat dissipation device (heat sink) in a location not directly adjacent to the first component because Richey III teaches that the heat transfer device (heat sink) can be separated by substantial distance in areas not easily accessible (col. 3, lines 49-52).

Richey III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).
At the time the invention was made it would have been obvious to modify ‘441 patent claim 17 by providing in the thermal solution comprising anisotropic graphite material having high in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K disclosed by Richey III for spreading heat in the longitudinal direction.  
 Regarding claim 15, ‘441 patent claim 17 did not specifically disclose wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xD7]°K.
Although Richey III disclosed thermal solution has relatively low thermal conductivity in a direction transverse to the internal surface circuit board Richey III did not specifically disclose through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘441 patent claim 17  by providing wherein the thermal solution has an in-plane thermal conductivity of 140 W/m[Symbol font/0xB7]°K disclosed by Richey III for distributing (heat spreading) the heat uniformly in a direction parallel to the low temperature surface and the mounting surface of the exothermic device of the circuit board and have low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to the circuit board to prevent localized heating and damage to electronic device component.
Regarding claim 16, ‘441 patent claim 17 did not specifically disclose wherein the thermal solution further comprises a protective coating thereon.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘441 patent claim 17 by adding protective coating disclosed by Richey, III to the thermal solution recited in claim 17 of the ‘441 patent to protect the thermal solution and to further increase the heat transfer of thermal solution such that very high thermal conductivity of the thermal solution can be achieved for use in applications where space is at a premium. 
Regarding claim 17, ‘441 patent claim 17 did not specifically disclose wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Richey III disclosed protective coating made of metal which has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of flexible graphite because graphite material inherently has higher thermal conductivity than metal which is primarily used for mechanical protection of graphite sheet.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘441 patent claim 17 by adding protective coating to thermal solution (graphite sheet) that has thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite disclosed by Richey III to minimize localized heating.
Regarding claim 18, ‘441 patent claim 17 did not specifically disclosed wherein a thermal transfer material is positioned between the thermal solution and the first component.

At the time the invention was made it would have been obvious to modify ‘441 patent claim 17 by adding thermal transfer material positioned between the thermal solution and the first component disclosed by Richey III for providing protection to core graphite material.
Regarding claim 19, ‘441 patent claim 17 did not specifically disclose wherein the thermal transfer material comprises a metal or a thermal interface.
Richey III disclosed wherein the thermal solution comprises a metal 13, 14 (“sheet metal”) or a thermal interface that provide protection to graphite core (col. 2, lines 40-42).
At the time the invention was made it would have been obvious to modify ‘441 patent claim 17 by adding thermal transfer material made of metal disclosed by Richey III for providing protection to core graphite material.

Regarding claim 22, ‘441 patent claim 17 and Norley disclosed all of the limitations of claim 21 as set forth above.
The ‘441 patent claim 17, did not specifically disclose wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein one of the major surfaces of the thermal solution is in operative contact with the heat dissipation device. 

At the time the invention was made it would have been obvious to modify ‘441 patent claim 17 by positioning the heat dissipation device (heat sink) in a location not directly adjacent to the first component because Richey III teaches that the heat transfer device (heat sink) can be separated by substantial distance in areas not easily accessible (col. 3, lines 49-52).
Regarding claim 23, ‘441 patent claim 17 and Norley disclosed all of the limitations of claim 21 as set forth above.
The ‘441 patent claim 17, did not specifically disclose wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Richey III disclosed area of the first major surface of thermal solution 10 is greater than an area of the portion of the first major surface that is in operative contact with heat source 2 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide an area of the surface of the thermal solution disclosed by Norley that is greater than the portion of the first major surface that is in operative contact with heat source as disclosed by to facilitate heat dissipation from electronic component as disclosed by Tzeng ‘520 and Richey III.
Regarding claim 24, ‘441 patent claim 17 did not specifically disclose wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]°K.
Richey III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).
Richey III for spreading heat in the longitudinal direction.  
 Regarding claim 25, ‘441 patent claim 17 did not specifically disclose wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xD7]°K.
Although Richey III disclosed thermal solution has relatively low thermal conductivity in a direction transverse to the internal surface circuit board Richey III did not specifically disclose through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘441 patent claim 17  by providing wherein the thermal solution has an in-plane thermal conductivity of 140 W/m[Symbol font/0xB7]°K disclosed by Richey III for distributing (heat spreading) the heat uniformly in a direction parallel to the low temperature surface and the mounting surface of the exothermic device of the circuit board and have low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to the circuit board to prevent localized heating and damage to electronic device component.

6.3	Nonstatutory Double Patenting (Reissue Application # 15/255,297) and Kobayashi (cl. 1, 2, 4-9, 11, 12, 14-19, 21-32) 

Claims 1, 2, 4-9, 11, 12, 14-19, 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18-26, and 18-26 respectively of Reissue Application # 15/255,297 (‘297 Application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
a first component having a heat source which transmits heat to an external surface of the electronic device (second component).  The ‘297 Application claim 18 further discloses thermal solution interposed between the first component and the second component which requires that the thermal solution comprises two major surfaces and one of its major surfaces is in operative contact with the first component. The ‘297 Application claim 18 further discloses wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite (CPEG) wherein the sheet has relatively high thermal anisotropic ratio which thermally shields the external surface (second component) of the electronic device from heat generated by the first component, by preventing heat from being transmitted to the external surface. 
Additionally, Kobayashi disclosed the thermal solution provided by heat spreader 4 formed by highly anisotropic graphite material thermally shields the external surface 3 (CASING) of the electronic device from heat generated by the first component 1 (EXOTHERMIC DEVICE). It is clear from Fig. 1(b) dashed line 3, that a local temperature rise of the casing 3 (external surface) can be greatly suppressed by anisotropic thermal conductivity graphite material of heat spreader 4 and abutting member 6 thus the thermal shielding protects the external surface by lowering the temperature of the external surface of the casing. 
Therefore, Kobayashi (US 5,991,155) disclosed wherein said thermal shielding 4 (HEAT SPREADER SHEET) effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface 3 (CASING) of the electronic device from the heat generated by the first component 1 (EXOTHERMIC DEVICE). (Fig. 1(a)).
Regarding claims 2 and 12,  the ‘297 Application claim 19 disclosed wherein the electronic device further comprises a heat dissipation device positioned in a location not directly 
Regarding claims 4, 14, 24, and 29 the ‘297 Application claim 21 disclosed wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xB7]°K.  
Regarding claims 5, 15, 25, and 30 the ‘297 Application claim 22 disclosed wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.
Regarding claims 6 and 16, the ‘297 Application claim 23 disclosed wherein the thermal solution further comprises a protective coating thereon. 
Regarding claim 7 and 17, the ‘297 Application claim 24 disclosed wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of flexible graphite.
Regarding claims 8 and 18, the ‘297 Application claim 25 disclosed wherein a thermal transfer material is positioned between the thermal solution and the first component. 
Regarding claim 11, the ‘297 Application claim 18 disclosed thermal dissipation and shielding system for an electronic device comprising a first component which comprises a heat source and a second component and a thermal solution comprising two major surfaces, the thermal solution positioned such that one of its major surfaces is in operative contact with the first component such that it is interposed between the first component and the second component. The ‘297 Application claim 18 further disclosed, wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite wherein the sheet has a relatively high thermal anisotropic ratio whereby heat from the heat source is not effectively transmitted through the plane of the thermal solution from the first major surface in operative contact with the heat source to the second major surface of the thermal solution, wherein said 
Additionally, Kobayashi disclosed thermal solution comprises graphite sheet having relatively high anisotropic ration which thermally shields the second component (casing 3) from heat generated by the first component (heat source 1). 

7.0	CLAIM REJECTIONS - 35 USC § 112, 1st Paragraph

7.1	New Matter

New Matter:  A reissue application may not introduce new matter. New matter is matter not present in the patent sought to be reissued. MPEP § 1411.02. 35 U.S.C. 251 (and as stated in 37 CFR 1.173(a)).  A rejection under 35 USC 112, 1st paragraph, and/or an objection under 35 USC 132 must be made if the new matter is added to the claims and/or to the specification.
Claims 22, 27, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the specification of the '874 patent for the following limitation recited in each of the claims 22, 27, and 31:
“wherein the second major surface is adjacent, without being in contact with, the second component of the electronic device”
8.0	CLAIM REJECTIONS - 35 USC § 251 

8.1	New Matter


Claims 1, 21, 22, 26, 27, 31, and 32 are rejected under 35 U.S.C. 251  as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows: 
“wherein the second major surface is adjacent, without being in contact with, the second component of the electronic device”
Applicant submits, “Support of each claim amendment is identified below” (see Remarks filed on 11/17/2020, page 12) and refers to '874 Patent, at 4:10-14; 14:30-35; 14:40-50; 14:51-61 as providing support for this limitation,
 “the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface [or second component] of the electronic device” (recited in independent claims 1, 21, and 26). 
While the sections (4:10-14; 14:30-35; 14:40-50; 14:51-61) referred to above does provide support for first major surface of thermal solution 10 is in operative contact with the first component (a heat source 100) so that the thermal solution 10 spreads the heat from the heat source 100 it fails to provide support for the second major surface is in contact with or adjacent an external surface [or second component] of the electronic device (see Fig. 1).
For the reasons given above the prior patent (US 6,982,874) fails to provide adequate support for this limitation.
9.0	CLAIM REJECTIONS - 35 USC § 103



(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.1	Kobayashi, Norley (cl. 1, 2, 4, 5, 11, 14, 15, 31, 32)

Claim(s) 1, 2, 4, 5, 11, 14, 15, 31, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155) and Norley.
1. (amended) A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system comprising:
Kobayashi (US 5,991,155) disclosed thermal dissipation and shielding system for electronic device configured so that thermal shielding 4 by the system protects a portion 3 (CASING), other than a heat source 1 (EXOTHERMIC DEVICE) (Fig. 1(a), 1(b)). Kobayashi discloses a thermal solution to protect a portion of the electronic such as the casing 3, other than a heat source 1, of the electronic device from heat generated by the heat source 1. Specifically, Kobayashi discloses to protect a portion of the electronic such as the casing 3 by suppressing a local temperature rise of the casing surface as shown by the third graph 3 of Fig. 1(b). 

an electronic device comprising a first component which comprises the heat source, and 
Kobayashi (US 5,991,155) disclosed electronic device comprising a first component 1 which comprises a heat source (EXOTHERMIC DEVICE).
a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device such that it is interposed between the first component and the external surface of the electronic device, 
Kobayashi disclosed thermal solution 4 (HEAT SPREADER SHEET) comprising two major surfaces and positioned such that one of its major surface is in operative contact with first component 1 and the second major surface is in contact with or adjacent the external surface 3 (CASING) of the electronic device such that it is interposed between the first component 1 and the external surface 3 (CASING) of electronic device (Fig. 1(a)).

wherein the first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution,
Kobayashi disclosed wherein the first component 1 transmits heat unabated to the external surface 3 of the electronic device in the absence of the thermal solution as shown in Fig. 1(b).

    PNG
    media_image4.png
    692
    640
    media_image4.png
    Greyscale

Kobayashi. Fig. 1(a), Fig. 1(b) annotated by Examiner
The surface temperature of casing 3 is high as shown in the first broken line 1 in Fig. 1(b) due to first component 1 transmits heat unabated to the external surface 3 of the electronic device in the absence of thermal solution (4, 6) (anisotropic thermal conductivity flexible graphite material) (col. 6, lines 10-31).

wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction,


wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component.
Kobayashi disclosed wherein the heat dissipation effectively prevents heat from being transmitted to the external surface (CASING 3) so as to thermally shield the external surface (CASING 3) from the heat generated by the first component 1 (Fig. 1(b)) (col. 1, line 30).
 It is clear from the figure (Fig. 1(b), third dashed line 3 ) that a local temperature rise of the casing 3 surface can be greatly suppressed by anisotropic thermal conductivity material of heat spreader 4, thus thermally shielding the external surface (CASING 3) from the heat generated by the first component 1 (col. 6, lines 10-31).

    PNG
    media_image1.png
    691
    655
    media_image1.png
    Greyscale

Kobayashi. Fig. 1(a), Fig. 1(1b)

Although Kobayashi disclosed thermal solution comprising a sheet of graphite or graphite composite material (heat spreader sheet 4) (Fig. 1(b)), Kobayashi did not specifically disclose thermal solution comprises at least one sheet of compressed particles of exfoliated graphite (CPEG).
Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate34 graphite sheet -1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore it dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface. The heat dissipation spreading the heat in the in-plane direction because Norley disclosed graphite sheet having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to have used compressed particles of exfoliated graphite formed into sheets as disclosed by Norley in the thermal solution of Kobayashi so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system from overheating. See MPEP 2143 Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;

In the instant case all of the claimed elements including CPEG sheets were known in the prior art and one skilled in the art would have combined the elements including the CPEG sheets to provide a conformable element for better heat dissipation and space saving in electronic device.
B. One of ordinary skill in the art would have substituted the graphite heat spreader disclosed by Kobayashi by the CPEG sheet disclosed by Norley to obtain predictable results.
C. Use of a known technique of using CPEG sheet for heat dissipation in electronic devices to similar devices (methods, or products) in the same way is obvious.

2. (Amended): The system of claim 1, wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface of the thermal solution is in operative contact with the heat dissipation device.
Kobayashi and Norley disclosed all of the limitations of claim 1 as set forth above.
Kobayashi further disclosed wherein the electronic device further comprises a heat dissipation device (heat sink) positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface of the thermal solution 4 is in operative contact with the heat dissipation device (heat sink) (Fig. 1a).

4.  The system of claim 1, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m.ºK. 
5.  The system of claim 4, wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m.ºK.
Kobayashi and Norley disclosed all of the limitations of claim 1 as set forth above.
Regarding claims 4 and 5, Kobayashi did not specifically disclose wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K and through-plane thermal conductivity of no greater than about 12 W/m.ºK.
Norley disclosed compressed exfoliate5 graphite (CPEG) sheet having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. Thus Norley -1K-1 ) and low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K (4.5 Wm-1K-1 ) in a direction transverse to heat source disclosed by Norley to prevent localized heating and damage to electronic device component.
At the time the invention was made it would have been obvious to modify the thermal solution in the device disclosed Kobayashi by providing a thermal solution comprising anisotropic graphite material (CPEG sheet) having high in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K disclosed by Norley and the CPEG sheet having low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to heat source disclosed by Norley for spreading heat in the longitudinal direction and  to prevent localized heating and damage to electronic device component.

11. (Amended): A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system comprising:
Kobayashi (US 5,991,155) disclosed thermal dissipation and shielding system for electronic device configured so that thermal shielding 4 by the system protects a portion 3 (CASING), other than a heat source 1 (EXOTHERMIC DEVICE) (Fig. 1(a), 1(b)). Kobayashi discloses a thermal solution to protect a portion of the electronic such as the casing 3, other than a heat source 1, of the electronic device from heat generated by the heat source 1. Specifically, Kobayashi discloses to protect a portion of the electronic device such as the casing 3 by 

an electronic device comprising a first component which comprises the heat source and a second component; and
Kobayashi (US 5,991,155) disclosed electronic device comprising a first component which comprises a heat source 1 (EXOTHERMIC DEVICE) and a second component 3 (CASING) (Fig. 1(a)).

a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major is in operative contact with the first component and the second major surface is in contact with or adjacent the second component such that it is interposed between the first component and the second component, 
Kobayashi disclosed thermal solution 4 (HEAT SPREADER SHEET) comprising two major surfaces and positioned such that one of its major surface is in operative contact with first component 1 (heat source) and the second major surface is in contact with or adjacent the second component 3 (CASING) of the electronic device such that it is interposed between the first component 1 (heat source) and the second component 3 (CASING) of electronic device (Fig. 1(a)).

wherein the first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,


wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second maim surface, the heat dissipation spreading the heat in the in-plane direction,
Kobayashi (US 5,991,155) disclosed wherein the thermal solution (4, 6) comprises at least one sheet of compressed particles of exfoliated graphite (“graphite or graphite composite”), the sheet having a relatively high thermal anisotropic ratio. Specifically, Kobayashi disclosed anisotropic materials, have high thermal conductivity in the direction parallel to the low temperature surface and the mounting surface of the exothermic device of the circuit board and have low thermal conductivity in the direction crossing these surfaces the heat dissipation spreading the heat in the in-plane direction (col. 3, lines 54-59).

wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
Kobayashi (US 5,991,155) discloses wherein the at least one sheet 4 (HEAT SPREADER SHEET), due to it being compressed particles of exfoliated graphite, is in conformable operative 

    PNG
    media_image5.png
    78
    406
    media_image5.png
    Greyscale


wherein the heat dissipation effectively prevents heat from being transmitted to the second component so as to thermally shield the second component of the electronic device from the heat generated by the first component.
Kobayashi disclosed wherein the heat dissipation effectively prevents heat from being transmitted to the second component 3 (CASING) so as to thermally shield the second component 3 (CASING) from the heat generated by the first component 1 (Fig. 1(b)) (col. 1, line 30).
 It is clear from the figure (Fig. 1(b), third dashed line 3 ) that a local temperature rise of the casing 3 surface can be greatly suppressed by anisotropic thermal conductivity material of heat spreader 4, thus thermally shielding the second component 3 from the heat generated by the first component 1 (col. 6, lines 10-31).

    PNG
    media_image1.png
    691
    655
    media_image1.png
    Greyscale

Kobayashi. Fig. 1(a), Fig. 1(1b)

Although Kobayashi disclosed thermal solution comprising a sheet of graphite or graphite composite material (heat spreader sheet 4) (Fig. 1(b)) Kobayashi did not specifically disclose thermal solution comprises at least one sheet of compressed particles of exfoliated graphite (CPEG).
Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate67 graphite sheet -1K-1 compared to ~4.5,  through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore it dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface. The heat dissipation spreading the heat in the in-plane direction because Norley disclosed graphite sheet having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to have used compressed particles of exfoliated graphite formed into sheets as disclosed by Norley in the thermal solution of Kobayashi so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system from overheating.

14.  The system of claim 11, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m.ºK.
15.  The system of claim 14, wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m.ºK.
Kobayashi and Norley disclosed all of the limitations of claim 11 as set forth above.

Norley disclosed compressed exfoliate8 graphite (CPEG) sheet having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. Thus Norley disclosed CPEG sheet having in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K (230 Wm-1K-1 ) and low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K (4.5 Wm-1K-1 ) in a direction transverse to heat source disclosed by Norley to prevent localized heating and damage to electronic device component.
At the time the invention was made it would have been obvious to modify the thermal solution in the device disclosed Kobayashi by providing a thermal solution comprising anisotropic graphite material (CPEG sheet) having high in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K disclosed by Norley and the CPEG sheet having low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to heat source disclosed by Norley for spreading heat in the longitudinal direction and  to prevent localized heating and damage to electronic device component.


31. (New) The system of claim 1, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
32. (New) The system of claim 11, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
	Regarding claims 31 and 32, Kobayashi and Norley disclosed all of the limitations of claims 1 and 11 respectively as set forth above.
	Kobayashi further disclosed a portion of the second major surface of the thermal solution 4 (heat spreader sheet) directly under exothermic device 1 is adjacent, without being in contact with, the external surface 3 (CASING) of the electronic device (Fig. 1(a)).

9.2	Kobayashi, Norley, Tzeng ‘076 (cl. 6, 16)

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155), Norley, and Tzeng (US 2002/0163076).
6.  The system of claim 1, wherein the thermal solution further comprises a protective coating thereon. 
16.  The system of claim 11, wherein the thermal solution further comprises a protective coating thereon. 
Regarding claims 6 and 16, Kobayashi and Norley, disclosed all of the limitations of claims 1 and 11 respectively including a thermal solution as set forth above.
Kobayashi and Norley did not specifically disclose wherein the thermal solution further comprises a protective coating thereon.
Tzeng ‘076 disclosed thermal interface comprising protective coating 20 to forestall the possibility of graphite particles flaking from, or otherwise being separated from, the flexible 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide a provide a protective coating on the thermal solution (CPEG graphite sheet) disclosed by Tzeng ‘076 in the heat dissipation device comprising exfoliated graphite disclosed by Kobayashi and Norley to prevent graphite particles flaking from, or otherwise being separated from, the flexible graphite sheet which makes up thermal interface.
Tzeng ‘076 was considered in the inter-partes review (IPR2014-00024) of the ‘874 patent for teaching thermal solution further comprises a protective coating thereon. 


9.3	Kobayashi, Norley, Tzeng ‘076, Kapton (cl. 7, 17)

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155), Norley, and Tzeng ‘076, and Kapton.
 7.  The system of claim 6, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite. 
17.  The system of claim 16, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite. 

Tzeng ‘076 disclosed all of the limitations of claims 6 and 16 respectively as set forth above.
Kobayashi, Norley, and Tzeng ‘076 did not specifically disclose wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of flexible graphite.
Kapton website disclosed polymide film for adhesive coating having thermal conductivity of 2.87x10-4 cal/cm-sec-°C equivalent to a thermal conductivity of 0.12 W/m·°C which is less than the through plane thermal conductivity of 8 W/m·°C  of exfoliate graphite disclosed in the Norley article.
Tzeng ‘076 and Kapton were considered in inter-partes review (IPR2014-00024) of the ‘874 patent for teaching the above limitations. 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide in the thermal solution comprising exfoliated graphite disclosed by Kobayashi, Norley, and Tzeng ‘076 protective coating having thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of flexible graphite disclosed by Kapton because Kapton polymide film excels in high temperature environments.
 
9.4	Kobayashi, Norley, Richey III (cl. 6-9, 12, 16-19, 21-30)

Claim(s) 6-9, 12, 16-19 and 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobayashi (US 5,991,155), Norley, and Richey III (US 6,131,651).
6.  The system of claim 1, wherein the thermal solution further comprises a protective coating thereon. 
Kobayashi and Norley disclosed all of the limitations of claim 1 as set forth above.

Richey III disclosed wherein the thermal solution further comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to add to the thermal solution disclosed by Kobayashi and Norley a protective coating disclosed by Richey III for sealing the thermal solution.

7. (Original): The system of claim 6, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Kobayashi, Norley, and Richey III disclosed all of the limitations of claim 6 as set forth above.
Kobayashi and Norley did not specifically disclose wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious because Richey III teaches that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to modify the thermal solution disclosed by Kobayashi and Norley by adding a protective coating on the thermal solution disclosed by Richey III wherein the thermal  conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles 

8.  The system of claim 1, wherein a thermal transfer material is positioned between the thermal solution and the first component. 
Kobayashi and Norley disclosed all of the limitations of claim 1 as set forth above.
Kobayashi and Norley did not specifically disclose wherein a thermal transfer material is positioned between the thermal solution and the first component.
Richey discloses a heat transfer device 10 in which thermal transfer material comprising foil strips 13, 14 are provided on opposite sides of a core material (graphite) 12. (Figs. 1, 2 and col. 2 lines 8–19). Further, the foil strip of Richey were “composed from sheet metal of preferable high conductivity such as aluminum” (col. 2, lines 40–46). 
At the time the invention was made, it would have been obvious to a person having skill in the art to add foil strips 13, 14 disclosed by Richey III between an Exfoliated Graphite sheet taught by the Norley Article and the heat source (e.g. hard drive, processor, or display) because those strips would provide a solid support surface to which the Exfoliated Graphite could attach, without requiring direct attachment to a hard drive (which may later need to be replaced). Richey III teaches foil strips 13, 14 “increase the ease of handling of the heat transfer device 10 independent of the core material composition 12 such that very high thermal conductivity core materials can be used in applications where space is at a premium.”

9.  The system of claim 8, wherein the thermal transfer material comprises a metal or a thermal interface.

Kobayashi and Norley did not specifically disclose wherein the thermal transfer material comprises a metal or a thermal interface.
Richey III discloses a heat transfer device 10 in which thermal transfer material comprising foil strips 13, 14 made of metal are provided on opposite sides of a core material (graphite) 12. (Figs. 1, 2 and col. 2 lines 8–19). Richey III specifically disclosed foil strips 13, 14 were “composed from sheet metal of preferable high conductivity such as aluminum” (col. 2, lines 40–46). 
At the time the invention was made, it would have been obvious to a person having skill in the art to add thermal transfer material comprising foil strips made of metal disclosed by Richey III between an Exfoliated Graphite sheet taught by the Norley Article and the heat source (e.g. hard drive, processor, or display) because those strips would provide a solid support surface to which the Exfoliated Graphite could attach, without requiring direct attachment to a hard drive (which may later need to be replaced). Richey III teaches foil strips 13, 14 “increase the ease of handling of the heat transfer device 10 independent of the core material composition 12 such that very high thermal conductivity core materials can be used in applications where space is at a premium.”

12. (Amended): The system of claim 11, wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface surfaces of the thermal solution is in operative contact with the heat dissipation device.
Kobayashi and Norley disclosed all of the limitations of claim 11 as set forth above.
Kobayashi and Norley did not specifically disclose wherein the heat dissipation device positioned in a location not directly adjacent to the first component and further wherein one of the major surfaces of the thermal solution is in operative contact with the heat dissipation device. 
Richey III disclosed heat dissipation device 3 (heat sink) positioned in a location not directly adjacent to the first component 2 and further wherein one of the major surfaces of the thermal solution 10 is in operative contact with the heat dissipation device 3 (Fig. 1).
At the time the invention was made a person having ordinary skill in the art would have been motivated to use the teachings of Richey to use the Exfoliated Graphite sheets described in the Norley Article and the Tzeng patent to transfer heat from the heat source to the heat sink.

16.  The system of claim 11, wherein the thermal solution further comprises a protective coating thereon. 
Kobayashi and Norley disclosed all of the limitations of claim 11 as set forth above.
Kobayashi and Norley did not specifically disclose wherein the thermal solution further comprises a protective coating thereon. 
Richey III disclosed wherein the thermal solution further comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to add to the thermal solution disclosed by Kobayashi and Norley a protective coating disclosed by Richey III for sealing the thermal solution.

17.  The system of claim 16, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite. 
Kobayashi, Norley, and Richey III disclosed all of the limitations of claim 16 as set forth above.
Kobayashi and Norley did not specifically disclose wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious because Richey III teaches that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to modify the thermal solution disclosed by Kobayashi and Norley by adding a protective coating on the thermal solution disclosed by Richey III wherein the thermal  conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III disclosed that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat. 

18.  The system of claim 11, wherein a thermal transfer material is positioned between the thermal solution and the first component. 
Kobayashi and Norley disclosed all of the limitations of claim 11 as set forth above.

Richey III disclosed thermal transfer material 13, 14 is positioned between the thermal solution 10 and the first component 2 (heat source) (col. 2, lines 40-51) (Fig. 1, 2).
At the time the invention was made it would have been obvious to modify the thermal solution disclosed by Kobayashi and Norley by adding thermal transfer material positioned between the thermal solution and the first component disclosed by Richey III for protecting the graphite core material (core strip) of the thermal solution and act as a barrier insuring that the core material will not release damaging particles or gasses to the environment (col. 3, lines 7-10).
 
19.  The system of claim 18, wherein the thermal transfer material comprises a metal or a thermal interface.
Kobayashi, Norley, and Richey III disclosed all of the limitations of claim 18 as set forth above.
Kobayashi and Norley did not specifically disclose wherein the thermal transfer material comprises a metal or a thermal interface.
Richey III disclosed thermal transfer material 13, 14 comprises a metal or a thermal interface (col. 2, lines 40-46).
At the time the invention was made it would have been obvious to modify the thermal solution disclosed by Kobayashi and Norley by adding thermal transfer material comprising a metal or a thermal interface for protecting the graphite core material (core strip) of the thermal solution and act as a barrier insuring that the core material will not release damaging particles or gasses to the environment (col. 2, lines 40-51, col. 3, lines 7-10) (Fig. 1, 2).

21.  A thermal dissipation and shielding system for an electronic device, configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system consisting of:
Kobayashi (US 5,991,155) disclosed thermal dissipation and shielding system for electronic device configured so that thermal shielding 4 (HEAT SPREADER) by the system protects a portion 3 (CASING), other than a heat source 1 (EXOTHERMIC DEVICE) (Fig. 1(a), 1(b)). Kobayashi discloses a thermal solution to protect a portion of the electronic such as the casing 3, other than a heat source 1, of the electronic device from heat generated by the heat source 1. Specifically, Kobayashi discloses to protect a portion of the electronic device such as the casing 3 by suppressing a local temperature rise of the casing 3 surface as shown by the third graph 3 of Fig. 1(b). 

an electronic device comprising a first component which comprises the heat source; 
Kobayashi (US 5,991,155) disclosed electronic device comprising a first component which comprises a heat source 1 (EXOTHERMIC DEVICE) (Fig. 1(a)).

and a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device such that it is interposed between the first component and the external surface of the electronic device, 
Kobayashi disclosed thermal solution 4 (HEAT SPREADER SHEET) comprising two major surfaces and positioned such that one of its major surface is in operative contact with first  3 (CASING) of the electronic device such that it is interposed between the first component 1 (heat source) and the external surface 3 (CASING) of electronic device (Fig. 1(a)).

wherein the first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution, 
Kobayashi disclosed wherein the first component 1 (heat source) transmits heat unabated to the external surface 3 (CASING) of the electronic device in the absence of the thermal solution as shown in the first graph 1 of Fig. 1(b).

wherein the thermal solution comprises:
at least one sheet of compressed particles of ex-foliated graphite, the at least one
sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction, and 
Kobayashi disclosed wherein the thermal solution 4 (HEAT SPREADER)) comprises at least one sheet of compressed particles of exfoliated graphite (“graphite or graphite composite”), the sheet having a relatively high thermal anisotropic ratio. Specifically, Kobayashi disclosed anisotropic materials, have high thermal conductivity in the direction parallel to the low temperature surface and the mounting surface of the exothermic device of the circuit board and have low thermal conductivity in the direction crossing these surfaces the heat dissipation spreading the heat in the in-plane direction (col. 3, lines 54-59).
a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
Kobayashi and Norley did not specifically disclose wherein the thermal solution further comprises a protective coating thereon
Richey III disclosed wherein the thermal solution further comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to add to the thermal solution disclosed by Kobayashi and Norley a protective coating disclosed by Richey III for sealing the thermal solution so as not to permit any air gap or voids between the core strip 12 and the foil strips 13 and 14 (col. 2, lines 61-66) (Fig. 2, 3).
Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious because Richey III teaches that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to modify the thermal solution disclosed by Kobayashi and Norley by adding a protective coating on the thermal solution disclosed by Richey III wherein the thermal  conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III disclosed that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat. 



wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
Kobayashi (US 5,991,155) discloses wherein the at least one sheet 4 (HEAT SPREADER SHEET), due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface of the sheet 4 and the first component 1 (heat source)(Fig. 1(a)). Specifically, Kobayashi teaches the conformable operative contact of heat spreader sheet 4 (col. 5, lines 37-40, 62-66).

    PNG
    media_image5.png
    78
    406
    media_image5.png
    Greyscale


wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component.
Kobayashi disclosed wherein the heat dissipation effectively prevents heat from being transmitted to the second component 3 (CASING) so as to thermally shield the second component 3 from the heat generated by the first component 1 (Fig. 1(b)) (col. 1, line 30). It is clear from the figure (Fig. 1(b), third dashed line 3 ) that a local temperature rise of the casing 3 surface can be greatly suppressed by anisotropic thermal conductivity material of heat spreader 4 and abutting member 6, thus thermally shielding the second component 3 from the heat generated by the first component 1 (col. 6, lines 10-31).

    PNG
    media_image1.png
    691
    655
    media_image1.png
    Greyscale

Kobayashi. Fig. 1(a), 1(1b)

Although Kobayashi disclosed thermal solution comprising a sheet of graphite or graphite composite material (heat spreader sheet 4) (Fig. 1(b)) Kobayashi did not specifically disclose thermal solution comprises at least one sheet of compressed particles of exfoliated graphite (CPEG).
Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate910 graphite sheet -1K-1 compared to ~4.5,  through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore it dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface. The heat dissipation spreading the heat in the in-plane direction because Norley disclosed graphite sheet having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to have used compressed particles of exfoliated graphite formed into sheets as disclosed by Norley in the thermal solution of Kobayashi so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system from overheating.

22. (New): The system of claim 21, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
Kobayashi and Norley disclosed all of the limitations of claim 21 as set forth above.
Kobayashi further disclosed wherein a portion of the second major surface of the thermal solution 4 (heat spreader sheet) directly under the heat source 1 (EXOTHERMIC DEVICE) is 

    PNG
    media_image6.png
    314
    587
    media_image6.png
    Greyscale

Kobayashi. Fig. 1(a) annotated by Examiner

23. (New): The system of claim 21, wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Kobayashi disclosed wherein an area L2 of the first major surface of the thermal solution 4 (heat spreader sheet) is greater than an area L1 of the portion of the first major surface that is in operative contact with heat source. (Fig. 1(a) annotated by Examiner).


    PNG
    media_image7.png
    314
    587
    media_image7.png
    Greyscale

Kobayashi. Fig. 1(a) annotated by Examiner

24.  The system of claim 21, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xB7]°K.  
25.  The system of claim 24, wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K. 
Regarding claims 24 and 25, Kobayashi did not specifically disclose wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K and through-plane thermal conductivity of no greater than about 12 W/m.ºK.
Norley disclosed compressed exfoliate11 graphite (CPEG) sheet having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. Thus Norley -1K-1 ) and low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K (4.5 Wm-1K-1 ) in a direction transverse to heat source disclosed by Norley to prevent localized heating and damage to electronic device component.
Richey, III also discloses wherein the thermal solution 10 has an in-plane thermal conductivity of at least 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).
At the time the invention was made it would have been obvious to modify the thermal solution in the device disclosed Kobayashi by providing a thermal solution comprising anisotropic graphite material (CPEG sheet) having high in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K disclosed by Norley and the CPEG sheet having low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to heat source disclosed by Norley for spreading heat in the longitudinal direction and  to prevent localized heating and damage to electronic device component.

26.	A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system consisting of:
Kobayashi (US 5,991,155) disclosed thermal dissipation and shielding system for electronic device configured so that thermal shielding 4 (HEAT SPREADER) by the system protects a portion 3 (CASING), other than a heat source 1 (EXOTHERMIC DEVICE) (Fig. 1(a), 1(b)). Kobayashi discloses a thermal solution to protect a portion of the electronic such as the casing 3, other than a heat source 1, of the electronic device from heat generated by the heat 

an electronic device comprising a first component which comprises a heat source and a second component; and 
Kobayashi (US 5,991,155) disclosed electronic device comprising a first component which comprises a heat source 1 (EXOTHERMIC DEVICE) and a second component 3 (CASING) (Fig. 1(a)).

a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent the second component such that it is interposed between the first component and the second component,
Kobayashi disclosed thermal solution 4, 6 (HEAT SPREADER SHEET and ABUTTING MEMBER) comprising a first major surface and a second major surface, the thermal solution positioned such that first major surface is in operative contact with the first component 1 (heat source) and the second major surface is in contact with or adjacent the second component 3 (CASING) such that it is interposed between the first component and the second component (Fig. 1(a)).

wherein the first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,


 wherein the thermal solution comprises:
at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction, and
Kobayashi disclosed wherein the thermal solution 4 (HEAT SPREADER) comprises at least one sheet of compressed particles of exfoliated graphite (“graphite or graphite composite”), the sheet having a relatively high thermal anisotropic ratio. Specifically, Kobayashi disclosed anisotropic materials, have high thermal conductivity in the direction parallel to the low temperature surface and the mounting surface of the exothermic device of the circuit board and have low thermal conductivity in the direction crossing these surfaces the heat dissipation spreading the heat in the in-plane direction (col. 3, lines 54-59).

a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
Kobayashi and Norley did not specifically disclose wherein the thermal solution comprises a protective coating.
Richey III disclosed wherein the thermal solution comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). 
Kobayashi and Norley a protective coating disclosed by Richey III for sealing the thermal solution so as not to permit any air gap or voids between the core strip 12 and the foil strips 13 and 14 (col. 2, lines 61-66) (Fig. 2, 3).
Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious over the teaching of Richey III that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to add a protective coating on the thermal solution disclosed by Richey III wherein the thermal conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III disclosed that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat.

wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
Kobayashi (US 5,991,155) discloses wherein the at least one sheet 4 (HEAT SPREADER SHEET), due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface of the sheet 4 and the first component 1 (heat source)(Fig. 1(a)). Specifically, Kobayashi teaches the conformable operative contact of heat spreader sheet 4 (col. 5, lines 37-40, 62-66).

    PNG
    media_image5.png
    78
    406
    media_image5.png
    Greyscale


wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component.
Kobayashi disclosed wherein the heat dissipation effectively prevents heat from being transmitted to the second component 3 so as to thermally shield the second component 3 from the heat generated by the first component 1 (Fig. 1(b)) (col. 1, line 30). It is clear from the figure (Fig. 1(b), third dashed line 3 ) that a local temperature rise of the casing 3 surface can be greatly suppressed by anisotropic thermal conductivity material of heat spreader 4 and abutting member 6, thus thermally shielding the second component 3 from the heat generated by the first component 1 (col. 6, lines 10-31).

    PNG
    media_image1.png
    691
    655
    media_image1.png
    Greyscale

Kobayashi. Fig. 1(a), 1(1b)

Although Kobayashi disclosed thermal solution comprising a sheet of graphite or graphite composite material 4 (HEAT SPREADER SHEET) (Fig. 1(b)) Kobayashi did not specifically disclose thermal solution comprises at least one sheet of compressed particles of exfoliated graphite (CPEG).
Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate1213 graphite sheet -1K-1 compared to ~4.5,  through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore it dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface. The heat dissipation spreading the heat in the in-plane direction because Norley disclosed graphite sheet having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”).
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to have used compressed particles of exfoliated graphite formed into sheets as disclosed by Norley in the thermal solution of Kobayashi so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system from overheating.

27.  The system of claim 26, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
Kobayashi and Norley disclosed all of the limitations of claim 26 as set forth above.
	Kobayashi further disclosed a portion of the second major surface of the thermal solution 4 (heat spreader sheet) directly under exothermic device 1 is adjacent, without being in contact with, the external surface 3 (casing) of the electronic device (Fig. 1(a)).
28.  The system of claim 26, wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Kobayashi disclosed wherein an area L2 of the first major surface of the thermal solution 4 (heat spreader sheet) is greater than an area L1 of the portion of the first major surface that is in operative contact with heat source. (Fig. 1(a) annotated by Examiner).


    PNG
    media_image7.png
    314
    587
    media_image7.png
    Greyscale

Kobayashi. Fig. 1(a) annotated by Examiner


29.  The system of claim 26, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xB7]°K.  
30.  The system of claim 26, wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.


Richey, III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of at least 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).
Norley disclosed compressed exfoliate14 graphite (CPEG) sheet having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. Thus Norley disclosed CPEG sheet having in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K (230 Wm-1K-1 ) and low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K (4.5 Wm-1K-1 ) in a direction transverse to heat source disclosed by Norley to prevent localized heating and damage to electronic device component.
At the time the invention was made it would have been obvious to modify the thermal solution in the device disclosed Kobayashi by providing a thermal solution comprising anisotropic graphite material (CPEG sheet) having high in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xD7]° K disclosed by Norley and the CPEG sheet having low thermal conductivity no greater than about 12 W/m[Symbol font/0xB7]°K in a direction transverse to heat source disclosed by Norley for spreading heat in the longitudinal direction and  to prevent localized heating and damage to electronic device component.

9.5	Richey III, Greinke (cl. 1, 2, 4-9, 11, 12, 14-19, 21-32)

Claims 1, 2, 4-9, 11, 12, 14-19, and 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Richey, III (US 6,131,651) or Richey III (6,131,651) and Greinke et al. (WO 03/057475).
1. (amended) A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system comprising:
Richey, III discloses a thermal dissipation and shielding system for an electronic device (“electronic components and devices such as integrated circuits”) (col. 1, lines 8-22) (Fig. 1).

an electronic device comprising a first component which comprises the heat source, and 
Richey, III discloses an electronic device comprising a first component 2 which comprises a heat source (Fig. 1).

a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device such that it is interposed between the first component and the external surface of the electronic device, 
Richey, III discloses thermal solution 10 comprising two major surfaces (Fig. 1) and the  thermal solution 10 positioned such that one of its major surfaces is in operative contact with the (col. 1, lines 33-40). (Fig. 1).

wherein the first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution,
Richey, III discloses wherein the first component 2 transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution (col. 1, lines 33-40). (Fig. 1).

wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction,
Richey III discloses wherein the thermal solution 10 comprises at least one sheet of compressed particles of exfoliated graphite (“flexible graphite”) the sheet having a relatively high thermal anisotropic ratio whereby heat from the heat source 2 is not effectively transmitted through the plane of the thermal solution 10 from the major surface in operative contact with the heat source 2 to the other major surface in contact with or adjacent the external surface of the electronic device which thermally shields the external surface of the electronic device from heat generated by the first component 2 (col. 2, lines 21-32) (Fig. 1).

    PNG
    media_image8.png
    395
    647
    media_image8.png
    Greyscale

Richey III. Fig. 1
To the extent that Richey III does not specifically disclose the thermal solution shields the second component from heat generated by first component, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (such as for shielding) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component.
Richey, III disclosed thermal solution 10 comprising flexible graphite sheet that dissipates heat from a heat source by transferring the heat in the in-plane direction of the flexible graphite sheet to a heat sink thereby thermal shielding heat sensitive electronic components from the heat generated by the heat source 2 (shown in Fig. 1). Specifically, Richey, III disclosed the heat dissipation effectively prevents heat from being transmitted to the second component (external surface) so as to thermally shield the second component of the electronic device from the heat generated by the first component by movement and redistribution of heat loads from heat sensitive electronic components or systems to areas where heat may be dissipated. (col. 1, lines 33-40).
exfoliated graphite that provides the thermal shielding to thermally shield the external surface of the electronic device from the heat generated by the first component it is obvious over Greinke et al. (WO 03/057475).
In an analogous art Greinke et al. disclosed thermal solution for managing the heat generated by a heat source 100 in electronic equipment comprises at least one sheet (thermal interface 20) of compressed particles of exfoliated graphite (CPEG) having a high degree of anisotropy. Greinke et al. disclosed one of the advantages of using thermal interface 20 comprising compressed particles of exfoliated graphite formed into sheets is in its conformability (page 4, lines 16-22, page 14, lines 11-13) (Fig. 1).
Greinke et al. further disclosed the thermal interface 20 facilitates heat dissipation from electronic component 100. The electronic component 100 produces sufficient heat to interfere with the operation of the electronic device/system if not dissipated. Thus Greinke et al. disclosed that by dissipating heat through the thermal interface 20 (thermal shielding) it effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component (heat source 100) (page 13, lines 19-31) (Fig. 1).

    PNG
    media_image9.png
    300
    408
    media_image9.png
    Greyscale

Greinke: Fig. 1
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to use compressed particles of exfoliated graphite formed into sheets as disclosed by Greinke et al. in the thermal solution of Richey, III so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system.

2. (Amended): The system of claim 1, wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface of the thermal solution is in operative contact with the heat dissipation device.
Richey III and Greinke et al. disclosed all of the limitations of claim 1 as set forth above.

heat dissipation device 3 (heat sink) positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface of the thermal solution 10 is in operative contact with the heat dissipation device 3 (Fig. 1).

4.  The system of claim 1, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m.ºK. 
Richey, III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of at least 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).

5.  The system of claim 4, wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m.ºK.
Richey, III did not disclose wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use anisotropic materials having different thermal conductivity in different directions and such devices are disclosed in the prior art of record for heat spreading in a longitudinal direction parallel to a surface of circuit board of the heat generating device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the thermal solution disclosed by Richey III by providing thermal interface using anisotropic material having through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K as required for a specific application. 


6.  The system of claim 1, wherein the thermal solution further comprises a protective coating thereon. 
Richey III disclosed wherein the thermal solution further comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). 

7. (Original): The system of claim 6, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious over the teaching of Richey III that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to add a protective coating on the thermal solution disclosed by Richey III wherein the thermal conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III disclosed that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat.

8.  The system of claim 1, wherein a thermal transfer material is positioned between the thermal solution and the first component. 
Richey discloses a heat transfer device 10 in which thermal transfer material comprising foil strips 13, 14 are provided on opposite sides of a core material (graphite) 12. (Figs. 1, 2 and 

9.  The system of claim 8, wherein the thermal transfer material comprises a metal or a thermal interface.
Richey III discloses a heat transfer device 10 in which thermal transfer material comprising foil strips 13, 14 made of metal are provided on opposite sides of a core material (graphite) 12. (Figs. 1, 2 and col. 2 lines 8–19). Richey III specifically disclosed foil strips 13, 14 were “composed from sheet metal of preferable high conductivity such as aluminum” (col. 2, lines 40–46). 

11. (Amended): A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system comprising:
Richey, III discloses a thermal dissipation and shielding system for an electronic device (“electronic components and devices such as integrated circuits”) (col. 1, lines 8-22) (Fig. 1). The thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source by providing a sheet of flexible graphite material for movement and redistribution of heat loads from heat sensitive electronic components or systems to areas where heat may be dissipated (col. 1, lines 33-40).

an electronic device comprising a first component which comprises the heat source and a second component; and
electronic device comprising a first component which comprises the heat source 2 and a second component (Fig. 1).

a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major is in operative contact with the first component and the second major surface is in contact with or adjacent the second component such that it is interposed between the first component and the second component, 
	Richey, III discloses a thermal solution 10 comprising a first major surface and a second major surface, the thermal solution 10 positioned such that the first major is in operative contact with the first component 2 and the second major surface is in contact with or adjacent the second component (heat sensitive electronic components or systems) (col. 1, lines 37-38) such that it is interposed between the first component and the second component (Fig. 1). 

wherein the first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,
Richey, III discloses thermal solution 10 moves the heat generated by heat source 2 (first component) away from heat sensitive electronic components or systems (second component) to areas where heat may be dissipated (col. 1, lines 33-40). Therefore, in the absence of the thermal solution 10 heat generated by heat source 2 (first component) would be transmitted unabated to the second component (heat sensitive electronic components or systems). 
 
wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second maim surface, the heat dissipation spreading the heat in the in-plane direction,
Richey III discloses wherein the thermal solution 10 comprises at least one sheet of compressed particles of exfoliated graphite (“flexible graphite”) the sheet having a relatively high thermal anisotropic ratio whereby heat from the heat source 2 so that heat from the heat source 2 effectively transfers into the at least one sheet 10 and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second maim surface, the heat dissipation spreading the heat in the in-plane direction (col. 2, lines 21-32) (Fig. 1).

wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
Richey III discloses flexible graphite sheet, is in conformable operative contact between the first major surface and the first component (Fig. 1). Specifically, Richey III discloses heat transfer device needs to be malleable and highly flexible graphite material so as to provide conformable operative contact between the first major surface and the first component 2 (heat source).
exfoliated graphite in conformable operative contact between the first major surface and the first component it is obvious over Greinke et al. (WO 03/057475).
In an analogous art Greinke et al. disclosed thermal solution for managing the heat generated by a heat source 100 in electronic equipment comprises at least one sheet (thermal interface 20) of compressed particles of exfoliated graphite (CPEG) having a high degree of anisotropy. Greinke et al. disclosed one of the advantages of using thermal interface 20 comprising compressed particles of exfoliated graphite formed into sheets is in its conformability (page 4, lines 16-22, page 14, lines 11-13) (Fig. 1).
Greinke et al. further disclosed the thermal interface 20 facilitates heat dissipation from electronic component 100. The electronic component 100 produces sufficient heat to interfere with the operation of the electronic device/system if not dissipated. Thus Greinke et al. disclosed that by dissipating heat through the thermal interface 20 (thermal shielding) it effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component (heat source 100) (page 13, lines 19-31) (Fig. 1).

    PNG
    media_image9.png
    300
    408
    media_image9.png
    Greyscale

Greinke: Fig. 1
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to use compressed particles of exfoliated graphite formed into sheets as disclosed by Greinke et al. in the thermal solution of Richey, III so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system.

12. (Amended): The system of claim 11, wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface surfaces of the thermal solution is in operative contact with the heat dissipation device.


14.  The system of claim 11, wherein the thermal solution has an in-plane  thermal conductivity of at least about 140 W/m.ºK.
Richey, III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of at least 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).

15.  The system of claim 14, wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m.ºK.
Richey, III did not disclose wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use anisotropic materials having different thermal conductivity in different directions and such devices are disclosed in the prior art of record for heat spreading in a longitudinal direction parallel to a surface of circuit board of the heat generating device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the thermal solution disclosed by Richey III by providing thermal interface using anisotropic material having through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K as required for a specific application. 

16.  The system of claim 11, wherein the thermal solution further comprises a protective coating thereon. 


17.  The system of claim 16, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite. 
Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious over the teaching of Richey III that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to add a protective coating on the thermal solution disclosed by Richey III wherein the thermal conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III disclosed that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat.

18.  The system of claim 11, wherein a thermal transfer material is positioned between the thermal solution and the first component. 
Richey III disclosed thermal transfer material 13, 14 is positioned between the thermal solution 10 and the first component 2 (heat source) (col. 2, lines 40-51) (Fig. 1, 2).

19.  The system of claim 18, wherein the thermal transfer material comprises a metal or a thermal interface.
comprises a metal or a thermal interface (col. 2, lines 40-46).

21.  A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system consisting of:
Richey, III discloses a thermal dissipation and shielding system for an electronic device (“electronic components and devices such as integrated circuits”) (col. 1, lines 8-22) (Fig. 1).

 	an electronic device comprising a first component which comprises a heat source, 
Richey, III discloses an electronic device comprising a first component 2 which comprises a heat source (Fig. 1).

a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device such that it is interposed between the first component and the external surface of the electronic device, 
Richey, III discloses thermal solution 10 comprising two major surfaces (Fig. 1) and the  thermal solution 10 positioned such that one of its major surfaces is in operative contact with the first component 2 such that it is interposed between the first component 2 and the external surface of the electronic device (col. 1, lines 33-40). (Fig. 1).

wherein the first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution,
Richey, III discloses wherein the first component 2 transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution (col. 1, lines 33-40). (Fig. 1).
wherein the thermal solution comprises:
 at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction, and
Richey III discloses wherein the thermal solution 10 comprises at least one sheet of compressed particles of exfoliated graphite (“flexible graphite”) the sheet having a relatively high thermal anisotropic ratio whereby heat from the heat source 2 is not effectively transmitted through the plane of the thermal solution 10 from the major surface in operative contact with the heat source 2 to the other major surface in contact with or adjacent the external surface of the electronic device which thermally shields the external surface of the electronic device from heat generated by the first component 2 (col. 2, lines 21-32) (Fig. 1).

    PNG
    media_image8.png
    395
    647
    media_image8.png
    Greyscale

Richey III. Fig. 1
Ex parte Masham, 2 USPQ2d 1647 (1987).

a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
Richey III disclosed wherein the thermal solution further comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). 
Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious over the teaching of Richey III that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to add a protective coating on the thermal solution disclosed by Richey III wherein the thermal conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III disclosed that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat.

wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,

In an analogous art Greinke et al. disclosed thermal solution for managing the heat generated by a heat source 100 in electronic equipment comprises at least one sheet (thermal interface 20) of compressed particles of exfoliated graphite (CPEG) having a high degree of anisotropy. Greinke et al. disclosed one of the advantages of using thermal interface 20 comprising compressed particles of exfoliated graphite formed into sheets is in its conformability (page 4, lines 16-22, page 14, lines 11-13) (Fig. 1).
Greinke et al. further disclosed the thermal interface 20 facilitates heat dissipation from electronic component 100. The electronic component 100 produces sufficient heat to interfere with the operation of the electronic device/system if not dissipated. Thus Greinke et al. disclosed that by dissipating heat through the thermal interface 20 (thermal shielding) it effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component (heat source 100) (page 13, lines 19-31) (Fig. 1).

    PNG
    media_image9.png
    300
    408
    media_image9.png
    Greyscale

Greinke: Fig. 1
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to use compressed particles of exfoliated graphite formed into sheets as disclosed by Greinke et al. in the thermal solution of Richey, III so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system.

wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component.
Richey, III disclosed thermal solution 10 comprising flexible graphite sheet that dissipates heat from a heat source by transferring the heat in the in-plane direction of the flexible graphite sheet to a heat sink thereby thermal shielding heat sensitive electronic components from the heat generated by the heat source 2 (shown in Fig. 1). Specifically, Richey, III disclosed the heat dissipation movement and redistribution of heat loads from heat sensitive electronic components or systems to areas where heat may be dissipated. (col. 1, lines 33-40).
To the extent that Richey, III does not specifically disclose thermal solution comprises exfoliated graphite that provides the thermal shielding to thermally shield the external surface of the electronic device from the heat generated by the first component it is obvious over Greinke et al. (WO 03/057475).
In an analogous art Greinke et al. disclosed thermal solution for managing the heat generated by a heat source 100 in electronic equipment comprises at least one sheet (thermal interface 20) of compressed particles of exfoliated graphite (CPEG) having a high degree of anisotropy. Greinke et al. disclosed one of the advantages of using thermal interface 20 comprising compressed particles of exfoliated graphite formed into sheets is in its conformability (page 4, lines 16-22, page 14, lines 11-13) (Fig. 1).
Greinke et al. further disclosed the thermal interface 20 facilitates heat dissipation from electronic component 100. The electronic component 100 produces sufficient heat to interfere with the operation of the electronic device/system if not dissipated. Thus Greinke et al. disclosed that by dissipating heat through the thermal interface 20 (thermal shielding) it effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component (heat source 100) (page 13, lines 19-31) (Fig. 1).

    PNG
    media_image9.png
    300
    408
    media_image9.png
    Greyscale

Greinke: Fig. 1
At the time the invention was made it would have been obvious to a person having ordinary skill in the art to use compressed particles of exfoliated graphite formed into sheets as disclosed by Greinke et al. in the thermal solution of Richey, III so that the exfoliated graphite sheet can easily conform to the surface of the heat source as well as the heat sink for achieving a firm thermal connection to effectively dissipate heat generated by the heat source to protect the operation of electronic device/system.

22.  The system of claim 21, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
Richey III and Greinke et al. disclosed all of the limitations of claim 21 as set forth above.
Richey III disclosed the second major surface of the thermal solution 10 does not contact the external surface of the electronic device (Fig. 1). As shown in Fig. 1, the first major surface contacts the heat source and the second major surface contacts a heat sink 3 there is no contact with external surface.
23. (New): The system of claim 21, wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Richey III and Greinke et al. disclosed all of the limitations of claim 21 as set forth above.
Richey III disclosed area of the first major surface of thermal solution 10 is greater than an area of the portion of the first major surface that is in operative contact with heat source 2 (Fig. 1).

24.  The system of claim 21, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xB7]°K.  
Richey, III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of at least 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).

25.  The system of claim 24, wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K. 
Richey, III did not disclose wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use anisotropic materials having different thermal conductivity in different directions and such devices are disclosed in the prior art of record for heat spreading in a longitudinal direction parallel to a surface of circuit board of the heat generating device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the thermal solution disclosed by Richey III by providing thermal interface using anisotropic material having through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K as required for a specific application. 
26.  A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system consisting of:
Richey, III discloses a thermal dissipation and shielding system for an electronic device (“electronic components and devices such as integrated circuits”) (col. 1, lines 8-22) (Fig. 1).

an electronic device comprising a first component which comprises a heat source and a second component; and 
Richey, III discloses an electronic device comprising a first component 2 which comprises a heat source 2 and a second component. 

a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent the second component such that it is interposed between the first component and the second component,
Richey, III discloses thermal solution 10 comprising two major surfaces (Fig. 1) and the  thermal solution 10 positioned such that one of its major surfaces is in operative contact with the first component 2 and the second major surface is in contact with or adjacent the second component such that it is interposed between the first component 2 and the second component of the electronic device (col. 1, lines 33-40). (Fig. 1).

wherein the first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,
first component 2 (heat source) transmits heat unabated to the second component of the electronic device in the absence of the thermal solution. Specifically, Richey, III discloses the thermal solution 10 provides for the movement and redistribution of heat loads from heat sensitive electronic components or systems to areas where heat may be dissipated. In the absence of the thermal solution 10 there would not be any movement and redistribution of heat loads from heat sensitive electronic components and the first component 2 (heat source) would transmits heat unabated to a second component of the electronic device. (col. 1, lines 33-39).

wherein the thermal solution comprises:
at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction, and
Richey III discloses wherein the thermal solution 10 comprises at least one sheet of compressed particles of exfoliated graphite (“flexible graphite”) the sheet having a relatively high thermal anisotropic ratio so that heat from the heat source 2 effectively transfers into the at least one sheet 10 and dissipates in an in-plane direction of the at least one sheet 10, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction (col. 2, lines 21-32) (Fig. 1).

a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,

Richey III did not specifically disclose protective coating has a thermal conductivity less than the through-plane thermal conductivity of a sheet of flexible graphite but would have been obvious over the teaching of Richey III that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
 At the time the invention was made it would have been obvious to add a protective coating on the thermal solution disclosed by Richey III wherein the thermal conductivity of the protective coating is less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III disclosed that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat.

27.  The system of claim 26, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
As seen in Fig. 1 of Richey, III the second major surface of the thermal solution does not contact an external surface of the electronic device.

28.  The system of claim 26, wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Richey, III discloses an area of the first major surface of thermal solution 10 is greater than an area of the portion of the first major surface that is in operative contact with heat source 2 (Fig. 1).

    PNG
    media_image8.png
    395
    647
    media_image8.png
    Greyscale

Richey III. Fig. 1


29.  The system of claim 26, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xB7]°K.  
Richey, III discloses wherein the thermal solution 10 has an in-plane thermal conductivity of at least 140 W/m[Symbol font/0xB7]°K (col. 2, lines 28-32).

30.  The system of claim 26, wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.
Although Richey, III disclosed the use of anisotropic material such as graphite which is known to have through plane thermal conductivity lower than the thermal conductivity in a longitudinal direction material Richey, III did not disclose wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use anisotropic materials having different thermal conductivity in different directions and such devices are disclosed in the prior art of record for heat spreading in a longitudinal direction parallel to a surface of circuit board of the heat generating device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the thermal solution disclosed by Richey III using anisotropic material having through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K as required for a specific application. 

31. (New) The system of claim 1, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
32. (New) The system of claim 11, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
As seen in Fig. 1 of Richey, III the second major surface of the thermal solution 10 does not contact an external surface of the electronic device.


    PNG
    media_image8.png
    395
    647
    media_image8.png
    Greyscale

Richey III. Fig. 1


9.6	Norley, Tzeng ‘520, Mercuri (cl. 1, 4, 5, 11, 14, 15, 31, 32)

Claims 1, 4, 5, 11, 14, 15, 31, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520 B1) and Mercuri (EP 0988261 B1).
1. (amended) A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system comprising:
an electronic device comprising a first component which comprises the heat source; and 
a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device such that it is interposed between the first component and the external surface of the electronic device, 
wherein the first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution,
wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction,
wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component.
Regarding claim 1, the Examiner will address only the newly added limitations in claim 1 that were not recited in the original patent (US 6,982,874 claims 1-20), because PTAB affirmed the rejection of the claims in inter-partes review of claims 1, 4, 5, 10, 11, 14, 15 and 20 of the 
In view of the PTAB Decision noted above, the Examiner will address only the following limitations in the currently amended claim 1 filed on 11/17/2020.  
thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source
 thermal solution comprising a first major surface and a second major surface
first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device
 first component transmits heat unabated to the second component of external surface of the electronic device in the absence of the thermal solution
the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction
wherein the at least one sheet due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component
a)	thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled which are most desirable for electronic devices with high heat-intensity components. The ability to direct heat produced by a first component in a preferred direction inherently provides thermal shielding that protects a portion of the device, other than a heat source, of the electronic device from heat generated by the heat source (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet comprising compressed particles of exfoliated flexible graphite for heat shielding applications by dissipating heat from a heat source (col. 2, lines 32-38, col. 3, lines 12-13).  
Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 adjacent heat source 30 intended for shielding heat damageable component 40 (Fig. 1). 

b)	thermal solution comprising a first major surface and a second major surface

Norley Article disclosed thermal solution (thermal dissipation and shielding system) for mobile electronic appliances comprising a heat dissipater having a surface area from where heat is transferred and carried away. Norley Article further disclosed graphite based material are formed into plates for heat spreader. (Page 1, col. 1, 1st paragraph, col. 2, 2nd paragraph).

Additionally, Tzeng ‘520 disclosed thermal management system 10 includes a thermal interface 20 comprising a first major surface and a second major surface (Fig. 3).

    PNG
    media_image10.png
    233
    372
    media_image10.png
    Greyscale

Tzeng ‘520. Fig. 3

Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 having parallel surfaces 14, 16 (col. 3, lines 1-5).

c)	first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device
	Norley Article disclosed the thermal solution comprises flexible graphite sheet having excellent surface conformability suitable for heat-spreader applications. (Page 1, col. 2, 2nd paragraph). Having excellent surface conformability suitable for heat-spreader applications requires that first major surface of the thermal solution is in operative contact with the first component that generates heat.

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale

	Additionally, Tzeng ‘520 patent disclosed graphite sheet 20 positioned next (in operative contact) electronic heat source 100 that is necessarily positioned between the heat source 100 and an external surface (second component) of the electronic device for shielding the external surface of the electronic device from heat (Figs. 1-3).
	Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 and the sheet has planar parallel surfaces 14, 16 [0016] (Fig. 1). First surface 16 of graphite sheet 10 in operative contact with heat source 30 and second surface 14 is in contact with or adjacent an external surface 40 (Fig. 1, 2).

d)	first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). Therefore, Norley Article disclosed wherein the first component (heat generating unit) transmits heat unabated to the second component or the external surface of the electronic device in the absence of the thermal solution by not transmitting heat in the preferred direction.
Additionally, Tzeng ‘520 patent disclosed graphite sheet 20 positioned next (in operative contact) electronic heat source 100 that is necessarily positioned between the heat source 100 and an external surface (second component) of the electronic device for shielding the external surface of the first component 100 would transmit heat unabated to external surface of the electronic device (Figs. 1-3).
Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 employed in heat shielding applications (col. 4, lines 50-54). Therefore, in the absence of the thermal solution (graphite sheet 10) there is no shielding from heat, and the first component (heat source) would transmit heat unabated to the external surface 40 of the electronic device (Figs. 1, 2).

e)	“the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction”
Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate1516 graphite sheet (CPEG) having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet 20 comprising compressed particles of exfoliated flexible graphite. Graphite sheet 20 having a relatively high thermal anisotropic ratio so that heat from the heat source 100 effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction (col. 4, 34-44) (Fig. 3)..
Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 employed in high temperature heat shielding applications. Mercuri (EP 0988261) discloses graphite sheet 10 having thermal anisotropic ratio and dissipates in an in-plane direction (col. 2, lines 35-40, col. 4, lines 50-54, col. 6, lines 40-45).

f)	wherein the at least one sheet due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
Norley Article disclosed thermal solution comprises at least one sheet of compressed particles of exfoliated graphite flexible graphite sheet having excellent surface conformability nd paragraph). Having excellent surface conformability suitable for heat-spreader applications requires that a surface of the thermal solution is in operative contact with a heat generating component.

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale


Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet 20 comprising compressed particles of exfoliated flexible graphite capable of conformable mating with the surface of electronic device 100 comprising the heat source for dissipating heat from electronic device 100.  Tzeng ‘520 specifically disclosed that the thermal interface 20 is conformable to the surface topography of external surface 100a of electronic component 100 as well as to a metallic heat sink, so that a good thermal connection between electronic component 100 and a heat sink having surface deformations can be achieved without application of potentially damaging pressure (col. 7, lines 15-16, 29-35).
Additionally, Mercuri (EP 0988,261) disclosed thermal management system formed by flexible graphite sheet comprising compressed particles of exfoliated flexible graphite that can be formed and cut into various shapes (col. 3, lines 36-37).

g)	wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component
st paragraph).
Additionally, Tzeng (US 6,482,520 B1) disclosed thermal management system 10 for dissipating heat from electronic device 100 in contact with one surface 100a of heat source 100 (Fig. 1). Tzeng ‘520 patent disclosed thermal solution (interface 20) consisting of a sheet of anisotropic flexible graphite sheet formed by compressing exfoliate graphite particles (CPEG) having first and second major surfaces interposed between copper heat sink and the heat source 100. The first major surface of interface 20 is in operative contact with heat source (component 1) and second major surface of interface 20 is in operative contact with heat sink (col. 14, line 59 to col. 15, line 8). Tzeng ‘520 patent disclosed the excessive heat generated during operation of these components (component 1) can not only harm their own performance, but can also degrade the performance and reliability of the overall system (component 2) and can even cause system failure (col. 1, lines 23-28).
Additionally, Mercuri (US 5,494,506) disclosed highly anisotropic thermal conductivity characteristics of roll pressed flexible graphite are employed in high temperature shielding applications (col. 5 lines 50-54).
Furthermore a person having ordinary skill in the art would have been motivated to use an anisotropic product like the graphite sheet of Norley and the Tzeng ‘520 patent to manage 
Based on the teachings of the Norley Article and the ‘520 patent, and motivated by the Admitted Prior Art, a person having ordinary skill in the art would have known that placing Exfoliated Graphite (CEPG) between a heat source in electronic device and external surface of the electronic device, would have the advantageous effect of thermally shielding the external surface of the electronic device from the heat generated by the first component (heat source) such that the thermal shielding prevents heat from being transmitted to the external surface of the electronic device from the heat generated by the heat source.
It is a simple matter of design choice for one of ordinary skill in the art to position the CPEG sheet between a heat source and external surface of the electronic device. Effective heat management would dictate that positioning without any undue experimentation. Id. See also KSR Int’l Co., 550 U.S. at 402-03 (“When there is a design need . . . to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”); see also id. at 401, 417 (“[I]f a technique has been used to improve one device, and a person having ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.”). 

4.  The system of claim 1, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m.ºK. 
5.  The system of claim 4, wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m.ºK.
Regarding claims 4 and 5, Norley, Tzeng ‘520 and/or Mercuri disclosed all of the limitations of claim 1 as set forth above. The above limitations were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 1-20 and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.

11. (Amended): A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system comprising:
an electronic device comprising a first component which comprises the heat source and a second component; and
a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent the second component such that it is interposed between the first component and the second component, 
wherein the first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,
wherein the thermal solution comprises at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second maim surface, the heat dissipation spreading the heat in the in-plane direction,
wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
wherein the heat dissipation effectively prevents heat from being transmitted to the second component so as to thermally shield the second component of the electronic device from the heat generated by the first component.
Regarding claim 11, the Examiner will address only the newly added limitations in claim 11 that were not recited in the original patent (US 6,982,874 claims 1-20), because PTAB affirmed the rejection of the claims in inter-partes review of claims 1, 4, 5, 10, 11, 14, 15 and 20 of the ‘874 patent over Norley, Tzeng '520, and Mercuri in the FINAL WRITTEN DECISION entered March 25, 2015, Case IPR2014-00024 Patent 6,982,874 B2 and INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 wherein Claims 1-20 are cancelled.

In view of the PTAB Decision noted above, regarding independent claim 11, the Examiner will address only the following limitations added in the currently amended claim 1 filed on 11/17/2020.  
thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source.
thermal solution comprising a first major surface and a second major surface, 
the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent the second component.
first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,
the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second maim surface, the heat dissipation spreading the heat in the in-plane direction,
the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
wherein the heat dissipation effectively prevents heat from being transmitted to the second component so as to thermally shield the second component of the electronic device from the heat generated by the first component.

a)	thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source.
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled which are most desirable for electronic devices with high heat-intensity components. The ability to direct heat produced by a first component in a preferred direction inherently provides thermal shielding that protects a portion of the device, other than a heat source, of the electronic device from heat generated by the heat source (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet comprising compressed particles of exfoliated flexible graphite for heat shielding applications by dissipating heat from a heat source (col. 2, lines 32-38, col. 3, lines 12-13).  
Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 adjacent heat source 30 intended for shielding heat damageable component 40 (Fig. 1). Heat shielding heat damageable component from a heat source is considered the same as thermal shielding that protects a portion of the device, other than a heat source, of the electronic device from heat generated by the heat source.

b)	thermal solution comprising a first major surface and a second major surface
st paragraph, col. 2, 2nd paragraph). A plate inherently comprises a first major surface and a second major surface. See Fig. 2 cross-section of graphite laminate (page 2, col. 1). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 includes a thermal interface 20 comprising a first major surface and a second major surface (Fig. 3).

    PNG
    media_image10.png
    233
    372
    media_image10.png
    Greyscale

Tzeng ‘520. Fig. 3

Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 having parallel surfaces 14, 16 (col. 3, lines 1-5).

c)	the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent the second component.
Norley Article disclosed the thermal solution comprises flexible graphite sheet having excellent surface conformability suitable for heat-spreader applications. (Page 1, col. 2, 2nd paragraph). Having excellent surface conformability suitable for heat-spreader applications 

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale

The second major surface of the thermal solution is in contact with or adjacent the second component is inherently disclosed because Norley Article is concerned with controlling heat flow in components (second component) of electronic devices.

d)	first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). Therefore, Norley Article disclosed wherein the first component (heat generating unit) transmits heat unabated to the second component of the electronic device in the absence of the thermal solution by not transmitting heat in the preferred direction.
Additionally, Tzeng ‘520 patent disclosed graphite sheet 20 positioned next (in operative contact) electronic heat source 100 that is necessarily positioned between the heat source 100 and second component of the electronic device for shielding the external surface of the electronic device from heat (Figs. 1-3). Therefore, in the absence of the thermal solution (graphite sheet 20) there is no shielding from heat, and the first component 100 would transmit heat unabated to a second component of the electronic device (Figs. 1-3).
first component (heat source) would transmit heat unabated to the second component 40 of the electronic device (Figs. 1, 2).

e)	the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second maim surface, the heat dissipation spreading the heat in the in-plane direction,

Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate1718 graphite sheet (CPEG) having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore it dissipates in an in-plane direction of the at least one sheet, the in--1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet 20 comprising compressed particles of exfoliated flexible graphite. Graphite sheet 20 having a relatively high thermal anisotropic ratio so that heat from the heat source 100 effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction (col. 4, 34-44) (Fig. 3)..
Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 employed in high temperature heat shielding applications. Mercuri (EP 0988261) discloses graphite sheet 10 having thermal anisotropic ratio and dissipates in an in-plane direction (col. 2, lines 35-40, col. 4, lines 50-54, col. 6, lines 40-45).

f)	the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component
Norley Article disclosed thermal solution comprises at least one sheet of compressed particles of exfoliated graphite flexible graphite sheet having excellent surface conformability suitable for heat-spreader applications due to it being. (Page 1, col. 2, 2nd paragraph). Having excellent surface conformability suitable for heat-spreader applications requires that a surface of the thermal solution is in operative contact with a heat generating component.

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale


Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet 20 comprising compressed particles of exfoliated flexible graphite capable of conformable mating with the surface of electronic device 100 comprising the heat source for dissipating heat from electronic device 100.  Tzeng ‘520 specifically disclosed that the thermal interface 20 is conformable to the surface topography of external surface 100a of electronic component 100 as well as to a metallic heat sink, so that a good thermal connection between electronic component 100 and a heat sink having surface deformations can be achieved without application of potentially damaging pressure (col. 7, lines 15-16, 29-35).
Additionally, Mercuri (EP 0988,261) disclosed thermal management system formed by flexible graphite sheet comprising compressed particles of exfoliated flexible graphite that can be formed and cut into various shapes (col. 3, lines 36-37).

g)	wherein the heat dissipation effectively prevents heat from being transmitted to the second component so as to thermally shield the second component of the electronic device from the heat generated by the first component.
Norley Article disclosed wherein thermal solution comprising anisotropic heat-spreader material (CPEG) has the ability to direct heat generated by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled. Since Norley Article disclosed heat produced by a first component (heat source) flowing in different st paragraph).
Additionally, Tzeng (US 6,482,520 B1) disclosed thermal management system 10 for dissipating heat from electronic device 100 in contact with one surface 100a of heat source 100 (Fig. 1). Tzeng ‘520 patent disclosed the excessive heat generated during operation of these components (first component) can not only harm their own performance, but can also degrade the performance and reliability of the overall system (second component) and can even cause system failure (col. 1, lines 23-28).
Additionally, Mercuri (US 5,494,506) disclosed highly anisotropic thermal conductivity characteristics of roll pressed flexible graphite are employed in high temperature shielding applications (col. 5 lines 50-54).
Furthermore a person having ordinary skill in the art would have been motivated to use an anisotropic product like the graphite sheet of Norley and the Tzeng ‘520 patent to manage heat in an electronic device so that the heat generated by a first component (heat source) in the electronic device is directed to an area where it would not cause harm thereby preventing heat from being transmitted to a second component of the electronic device so as to thermally shield the second component of the electronic device from the heat generated by the first component.
Based on the teachings of the Norley Article and the ‘520 patent, and motivated by the Admitted Prior Art, a person having ordinary skill in the art would have known that placing Exfoliated Graphite (CEPG) between a heat source in electronic device and a second component of the electronic device, would have the advantageous effect of thermally shielding the second component of the electronic device from the heat generated by the first component (heat source) 
It is a simple matter of design choice for one of ordinary skill in the art to position the CPEG sheet between a heat source and components of the electronic device. Effective heat management would dictate that positioning without any undue experimentation. Id. See also KSR Int’l Co., 550 U.S. at 402-03 (“When there is a design need . . . to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”); see also id. at 401, 417 (“[I]f a technique has been used to improve one device, and a person having ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.”). 
Lastly, a person having ordinary skill in the art would have been especially motivated to use an anisotropic product (like the CPEG sheets of the Norley article and the Tzeng ‘520 patent) in such a setting, because the key in managing heat in an electronic device was to direct the heat in a direction where it would not cause harm to a second component of the electronic device. 

14.  The system of claim 11, wherein the thermal solution has an in-plane  thermal conductivity of at least about 140 W/m.ºK.
15.  The system of claim 14, wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m.ºK.


31. (New) The system of claim 1, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
32. (New) The system of claim 11, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
	Regarding claims 31 and 32, Norley, Tzeng ‘520 and/or Mercuri disclosed all of the limitations of claims 1 and 11 respectively as set forth above. 
	Although Norley and Tzeng ‘520 disclosed thermal solution comprising a sheet of anisotropic heat-spreader material has the ability to direct heat produced by a heat source (first component) in a preferred direction for shielding heat sensitive components of an electronic device, Norley and Tzeng ‘520 did not specifically disclose wherein a second major surface of the thermal solution is adjacent, without being in contact with, the external surface of the electronic device.
Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 having first and second major surface (14, 16) adjacent heat source 30 intended for shielding heat damageable component 40. The second major surface 14 is adjacent, without being in contact with heat damageable component 40 (external surface) of the electronic device (Fig. 2).


9.7	Norley, Tzeng ‘520, Mercuri, Richey, III (cl. 2, 6-8, 12, 16-19, 21-30)

Claims 2, 6-8, 12, 16-19, and 21-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520 B1) and Mercuri (EP 0988261 B1), and Richey, III.
2. (Amended): The system of claim 1, wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface of the thermal solution is in operative contact with the heat dissipation device.
12. (Amended): The system of claim 11, wherein the electronic device further comprises a heat dissipation device positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface surfaces of the thermal solution is in operative contact with the heat dissipation device.
Regarding claims 2 and 12, Norley, Tzeng ‘520 B1 and Mercuri disclosed all of the limitations of claim 1 and 11 respectively as set forth above.
Regarding claims 2 and 12, the Examiner will address only the following limitation modified in the currently amended claims 2 and 12 filed on 11/17/2020. 
disclosed all of the limitations of claims 1 and 11 respectively as set forth above.
 “at least one of the first major surface and the second major surface of the thermal solution is in operative contact with the heat dissipation device” 
The Norley Article explicitly teaches thermal solution using Exfoliated Graphite sheets and heat dissipaters including heat sink to dissipate and shield heat in electronics. Like the ‘874 patent, the Norley Article addresses the importance of proper heat management in electronics (including “notebook computers”), as they were becoming smaller. (Norley Article, page 1, Abstract). 
Although Norley Article does not specifically disclose at least one of the first major surface and the second major surface of the thermal solution is in operative contact with the heat dissipation device it would have been obvious to position a surface of the thermal solution provided by the Exfoliated Graphite sheets disclosed by Norley for heat dissipation for proper heat management in electronics devices including “notebook computers”.
Tzeng (US 6,482,520 B1) specifically disclosed thermal interface comprising exfoliated graphite mounted on a surface of the heat source (first component) for heat dissipation from heat source to protect an electronic system comprising the heat source. Tzeng (US 6,482,520 B1) teaches at least one of the first major surface and the second major surface of the thermal solution 10 is in operative contact with the heat dissipation device (col. 2, line 65 to col. 3 line 16, line 23-37)(Fig. 1).
To the extent that Norley, Tzeng ‘520 B1 and Mercuri did not specifically disclose at least one of the first major surface and the second major surface of the thermal solution is in operative contact with the heat dissipation device it is obvious over Richey III (Fig. 1).

    PNG
    media_image8.png
    395
    647
    media_image8.png
    Greyscale

Richey III. Fig. 1
Richey III disclosed heat dissipation device 3 (heat sink) positioned in a location not directly adjacent to the first component and further wherein at least one of the first major surface and the second major surface of the thermal solution 10 is in operative contact with the heat dissipation device 3 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art add a heat dissipation device disclosed by Richey III wherein at least one of the first major surface and the second major surface of the thermal solution disclosed by Richey, III is in operative contact with the heat dissipation device to dissipate and shield heat in electronics.

8.  The system of claim 1, wherein a thermal transfer material is positioned between the thermal solution and the first component. 
15. (Original): The system of claim 11, wherein a thermal transfer material is positioned between the thermal solution and the first component.
19. (Original): The system of claim 18, wherein the thermal transfer material comprises a meta1 or a thermal interface.
Regarding claims 8, 18 and 19, Norley, Tzeng ‘520 and Mercuri disclosed all of the limitations of claims 1 and 11 respectively as set forth above. The above limitations were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 18 

6.  The system of claim 1, wherein the thermal solution further comprises a protective coating thereon. 
16.  The system of claim 11, wherein the thermal solution further comprises a protective coating thereon. 
Regarding claims 6 and 16, Norley, Tzeng ‘520 and/or Mercuri disclosed all of the limitations of claims 1 and 11 respectively as set forth above.
The above limitations in claims 6 and 16 were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 6 and 17 as being obvious over Norley, Tzeng ‘520, Mercuri and Richey III and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.

7. (Original): The system of claim 6, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
17. (Original): The system of claim 16, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Richey III disclosed all of the limitations of claims 6 and 16 as set forth above.
The above limitations in claims 7 and 17 were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 7 and 17 as being obvious over Norley, Tzeng ‘520, Mercuri and Richey III and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.

18.  The system of claim 11, wherein a thermal transfer material is positioned between the thermal solution and the first component. 
19.  The system of claim 18, wherein the thermal transfer material comprises a metal or a thermal interface.
Regarding claims 18 and 19, the above limitations were addressed in the IPR2014-00024 review of the ‘874 patent as being obvious over Norley, Tzeng ‘520, Mercuri and Richey III and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.

21.  A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system consisting of:
an electronic device comprising a first component which comprises a heat source,
a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device such that it is interposed between the first component and the external surface of the electronic device, 
wherein the first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution,
wherein the thermal solution comprises:
 at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction, and
a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
wherein the at least one sheet, due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component.
Regarding claim 21, the Examiner will address only the newly added limitations in claim 21 that were not recited in the original patent (US 6,982,874 claims 1-20), because PTAB affirmed the rejection of the claims in inter-partes review of claims 1, 4, 5, 10, 11, 14, 15 and 20 of the ‘874 patent over Norley, Tzeng '520, and Mercuri in the FINAL WRITTEN DECISION entered March 25, 2015, Case IPR2014-00024 Patent 6,982,874 B2 and INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 wherein Claims 1-20 are cancelled.

thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source
 thermal solution comprising a first major surface and a second major surface
first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device
 first component transmits heat unabated to the second component of external surface of the electronic device in the absence of the thermal solution
the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction
a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
wherein the at least one sheet due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component

a)	thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled which are most desirable for electronic devices with high heat-intensity components. The ability to direct heat produced by a first component in a preferred direction inherently provides thermal shielding that protects a portion of the device, other than a heat source, of the electronic device from heat generated by the heat source (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet comprising compressed particles of exfoliated flexible graphite for heat shielding applications by dissipating heat from a heat source (col. 2, lines 32-38, col. 3, lines 12-13).  
Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 adjacent heat source 30 intended for shielding heat damageable component 40 (Fig. 1). 

b)	 thermal solution comprising a first major surface and a second major surface
Norley Article disclosed thermal solution (thermal dissipation and shielding system) for mobile electronic appliances comprising a heat dissipater having a surface area from where heat is transferred and carried away. Norley Article further disclosed graphite based material are formed into plates for heat spreader. (Page 1, col. 1, 1st paragraph, col. 2, 2nd paragraph).
A plate inherently comprises a first major surface and a second major surface. See Fig. 2 cross-section of graphite laminate (page 2, col. 1). Additionally, Norley Article disclosed thermal 
Additionally, Tzeng ‘520 disclosed thermal management system 10 includes a thermal interface 20 comprising a first major surface and a second major surface (Fig. 3).

    PNG
    media_image10.png
    233
    372
    media_image10.png
    Greyscale

Tzeng ‘520. Fig. 3

Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 having parallel surfaces 14, 16 (col. 3, lines 1-5).

c)	first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent an external surface of the electronic device
Norley Article disclosed the thermal solution comprises flexible graphite sheet having excellent surface conformability suitable for heat-spreader applications. (Page 1, col. 2, 2nd paragraph). Having excellent surface conformability suitable for heat-spreader applications requires that first major surface of the thermal solution is in operative contact with the first component that generates heat.

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale

Tzeng ‘520 patent disclosed graphite sheet 20 positioned next (in operative contact) electronic heat source 100 that is necessarily positioned between the heat source 100 and an external surface (second component) of the electronic device for shielding the external surface of the electronic device from heat (Figs. 1-3).
	Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 and the sheet has planar parallel surfaces 14, 16 [0016] (Fig. 1). First surface 16 of graphite sheet 10 in operative contact with heat source 30 and second surface 14 is in contact with or adjacent an external surface 40 (Fig. 1, 2).

d)	 first component transmits heat unabated to the external surface of the electronic device in the absence of the thermal solution
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). Therefore, Norley Article disclosed wherein the first component (heat generating unit) transmits heat unabated to the second component or the external surface of the electronic device in the absence of the thermal solution by not transmitting heat in the preferred direction.
Additionally, Tzeng ‘520 patent disclosed graphite sheet 20 positioned next (in operative contact) electronic heat source 100 that is necessarily positioned between the heat source 100 and an external surface (second component) of the electronic device for shielding the external surface of the electronic device from heat (Figs. 1-3). Therefore, in the absence of the thermal solution (graphite sheet 20) there is no shielding from heat, and the first component 100 would transmit heat unabated to external surface of the electronic device (Figs. 1-3).
first component (heat source) would transmit heat unabated to the external surface 40 of the electronic device (Figs. 1, 2).

e)	the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction
Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate1920 graphite sheet (CPEG) having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore it dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface. The heat dissipation spreading the heat in the in-plane direction because Norley disclosed graphite sheet having in--1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet 20 comprising compressed particles of exfoliated flexible graphite. Graphite sheet 20 having a relatively high thermal anisotropic ratio so that heat from the heat source 100 effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction (col. 4, 34-44) (Fig. 3)..
Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 employed in high temperature heat shielding applications. Mercuri (EP 0988261) discloses graphite sheet 10 having thermal anisotropic ratio and dissipates in an in-plane direction (col. 2, lines 35-40, col. 4, lines 50-54, col. 6, lines 40-45).

f)	a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
Norley, Tzeng '520, and Mercuri did not specifically disclose thermal solution comprising a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Richey III disclosed wherein the thermal solution further comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). The protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite is inherently disclosed because Richey III discloses that the sheet of flexible 
At the time the invention was made it would have been obvious to one of ordinary skill in the to provide in the thermal solution comprising at least one sheet of compressed particles of exfoliated graphite disclosed by Norley, Tzeng '520, and Mercuri a protective coating disclosed by Richey III for ease of handling and mechanical stability of the graphite sheet and the protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III discloses that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat).

g)	wherein the at least one sheet due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
Norley Article disclosed thermal solution comprises at least one sheet of compressed particles of exfoliated graphite flexible graphite sheet having excellent surface conformability suitable for heat-spreader applications due to it being. (Page 1, col. 2, 2nd paragraph). Having excellent surface conformability suitable for heat-spreader applications requires that a surface of the thermal solution is in operative contact with a generating component.

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale


h)	wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component
Norley Article disclosed wherein thermal solution comprising anisotropic heat-spreader material (CPEG) has the ability to direct heat generated by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled. Since Norley Article disclosed heat produced by a first component (heat source) flowing in different directions can be controlled, the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component (Norley Article, page 1, 1st paragraph).
Additionally, Tzeng (US 6,482,520 B1) disclosed thermal management system 10 for dissipating heat from electronic device 100 in contact with one surface 100a of heat source 100 (Fig. 1). Tzeng ‘520 patent disclosed the excessive heat generated during operation of these components (first component) can not only harm their own performance, but can also degrade the performance and reliability of the overall system (external surface is part of overall system) and can even cause system failure (col. 1, lines 23-28).
Additionally, Mercuri (US 5,494,506) disclosed highly anisotropic thermal conductivity characteristics of roll pressed flexible graphite are employed in high temperature shielding applications (col. 5 lines 50-54).
Furthermore a person having ordinary skill in the art would have been motivated to use an anisotropic product like the graphite sheet of Norley and the Tzeng ‘520 patent to manage heat in an electronic device so that the heat generated by a first component (heat source) in the electronic device is directed to an area where it would not cause harm thereby preventing heat 
Based on the teachings of the Norley Article and the ‘520 patent, and motivated by the Admitted Prior Art, a person having ordinary skill in the art would have known that placing Exfoliated Graphite (CEPG) between a heat source in electronic device and a second component of the electronic device, would have the advantageous effect of thermally shielding the second component of the electronic device from the heat generated by the first component (heat source) such that the thermal shielding prevents heat from being transmitted to the second component of the electronic device from the heat generated by the heat source.
It is a simple matter of design choice for one of ordinary skill in the art to position the CPEG sheet between a heat source and components of the electronic device. Effective heat management would dictate that positioning without any undue experimentation. Id. See also KSR Int’l Co., 550 U.S. at 402-03 (“When there is a design need . . . to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”); see also id. at 401, 417 (“[I]f a technique has been used to improve one device, and a person having ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.”). 
Lastly, a person having ordinary skill in the art would have been especially motivated to use an anisotropic product (like the CPEG sheets of the Norley article and the Tzeng ‘520 patent) 

22. (New): The system of claim 21, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
Norley, Tzeng ‘520, Mercuri and Richey III disclosed all of the limitations of claim 21 as set forth above.
Norley, Tzeng ‘520 and Mercuri did not specifically disclose wherein the heat dissipation device positioned in a location not directly adjacent to the first component.
Richey III disclosed heat dissipation device 3 (heat sink) positioned in a location not directly adjacent to the first component 2 and further wherein one of the major surfaces of the thermal solution 10 is in operative contact with the heat dissipation device 3 (Fig. 1). Richey III specifically teaches heat source 2 and a heat dissipation device 3 (heat sink) which can be separated by a substantial distance and in areas not easily accessible (col. 3, lines 49-52).
At the time the invention was made a person having ordinary skill in the art would have been motivated to use the teachings of Richey to use the Exfoliated Graphite sheets described in the Norley Article and the Tzeng ‘520 patent to transfer heat from the heat source to heat dissipation device (heat sink) positioned in a location not directly adjacent to the first component because Richey III teaches heat source and heat dissipation device (heat sink) which can be separated by a substantial distance and in areas not easily accessible.

23. (New): The system of claim 21, wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Tzeng ‘520, Mercuri and Richey III disclosed all of the limitations of claim 21 as set forth above.
Norley disclosed the use of thermal interface to create maximum effective surface area for heat dissipation (Abstract).
Norley does not specifically disclose wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Tzeng ‘520 disclosed area of the first major surface of thermal interface 20 is greater than an area of the portion of the first major surface 100a that is in operative contact with heat source 100 (Fig. 1). Tzeng ‘520 specifically disclosed thermal interface 20 increases the effective surface area of surface 100a of the electronic component 100, to facilitate heat dissipation from electronic component 100 (col. 5, lines 43-48).
Richey III disclosed area of the first major surface of thermal solution 10 is greater than an area of the portion of the first major surface that is in operative contact with heat source 2 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide an area of the surface of the thermal solution disclosed by Norley that is greater than the portion of the first major surface that is in operative contact with heat source as disclosed by to facilitate heat dissipation from electronic component as disclosed by Tzeng ‘520 and Richey III.

24.  The system of claim 21, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xB7]°K.  
25.  The system of claim 24, wherein the thermal solution has a through-plane thermal conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K. 
Regarding claims 21 and 25, Norley, Tzeng ‘520, and/or Mercuri and Richey III disclosed all of the limitations of claim 21 as set forth above. The above limitations were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 1-20 and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.
26.  A thermal dissipation and shielding system for an electronic device configured so that thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source, the system consisting of:
an electronic device comprising a first component which comprises a heat source and a second component; and 
a thermal solution comprising a first major surface and a second major surface, the thermal solution positioned such that the first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent the second component such that it is interposed between the first component and the second component,
wherein the first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution,
wherein the thermal solution comprises:
at least one sheet of compressed particles of exfoliated graphite, the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction, and
a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
Regarding claim 26, the Examiner will address only the newly added limitations in claim 26 that were not recited in the original patent (US 6,982,874 claims 1-20), because PTAB affirmed the rejection of the claims in inter-partes review of claims 1, 4, 5, 10, 11, 14, 15 and 20 of the ‘874 patent over Norley, Tzeng '520, and Mercuri in the FINAL WRITTEN DECISION entered March 25, 2015, Case IPR2014-00024 Patent 6,982,874 B2 and INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 wherein Claims 1-20 are cancelled.
In view of the PTAB Decision noted above, the Examiner will address only the following limitations in new claim 26 filed on 11/17/2020.  
a)	thermal shielding by the system protects a portion, other than a heat source, of the electronic device from heat generated by the heat source
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled which are most desirable for electronic devices with high heat-intensity components. The ability to direct heat produced by a first component in a preferred direction inherently provides thermal shielding that protects a portion of the device, other than a heat source, of the electronic device from heat generated by the heat source (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). 


Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 adjacent heat source 30 intended for shielding heat damageable component 40 (Fig. 1). 

b)	 thermal solution comprising a first major surface and a second major surface
Norley Article disclosed thermal solution (thermal dissipation and shielding system) for mobile electronic appliances comprising a heat dissipater having a surface area from where heat is transferred and carried away. Norley Article further disclosed graphite based material are formed into plates for heat spreader. (Page 1, col. 1, 1st paragraph, col. 2, 2nd paragraph).
A plate inherently comprises a first major surface and a second major surface. See Fig. 2 cross-section of graphite laminate (page 2, col. 1). Additionally, Norley Article disclosed thermal solution comprising graphite article shaped so as to provide a first surface (heat collection surface) in operative contact with a heat source and a second surface (heat dissipation surface).
Additionally, Tzeng ‘520 disclosed thermal management system 10 includes a thermal interface 20 comprising a first major surface and a second major surface (Fig. 3).

    PNG
    media_image10.png
    233
    372
    media_image10.png
    Greyscale

Tzeng ‘520. Fig. 3

Additionally, Mercuri teaches heat shielding device 10 in the form of a continuous sheet of thermally anisotropic flexible graphite 12 having parallel surfaces 14, 16 (col. 3, lines 1-5).

c)	first major surface is in operative contact with the first component and the second major surface is in contact with or adjacent the second component
Norley Article disclosed the thermal solution comprises flexible graphite sheet having excellent surface conformability suitable for heat-spreader applications. (Page 1, col. 2, 2nd paragraph). Having excellent surface conformability suitable for heat-spreader applications requires that first major surface of the thermal solution is in operative contact with the first component that generates heat.

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale

	Additionally, Tzeng ‘520 patent disclosed graphite sheet 20 positioned next (in operative contact) electronic heat source 100 that is necessarily positioned between the heat source 100 and an external surface (second component) of the electronic device for shielding the external surface of the electronic device from heat (Figs. 1-3).
	Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 and the sheet has planar parallel surfaces 14, 16 [0016] (Fig. 1). First surface 16 of graphite sheet 10 in operative contact with heat source 30 and second surface 14 is in contact with or adjacent an external surface 40 (Fig. 1, 2).

d)	 first component transmits heat unabated to the second component of the electronic device in the absence of the thermal solution
Norley Article disclosed that the thermal solution comprising anisotropic heat-spreader material has the ability to direct heat produced by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled (page 1, col. 1, 1st paragraph, and page 3 col. 2, last line, and page 4, col. 1, 1st line). Therefore, Norley Article disclosed wherein the first component (heat generating unit) transmits heat unabated to the second component of the electronic device in the absence of the thermal solution by not transmitting heat in the preferred direction.
Additionally, Tzeng ‘520 patent disclosed graphite sheet 20 positioned next (in operative contact) electronic heat source 100 that is necessarily positioned between the heat source 100 and  a second component of the electronic device for shielding the second component of the electronic device from heat (Figs. 1-3). Therefore, in the absence of the thermal solution (graphite sheet 20) there is no shielding from heat, and the first component 100 would transmit heat unabated to second component of the electronic device (Figs. 1-3).
Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 employed in heat shielding applications (col. 4, lines 50-54). Therefore, in the absence of the thermal solution (graphite sheet 10) there is no shielding from heat, and the first component (heat source) would transmit heat unabated to the second component 40 of the electronic device (Figs. 1, 2).

e)	the at least one sheet having a relatively high thermal anisotropic ratio so that heat from the heat source effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface, the heat dissipation spreading the heat in the in-plane direction
Norley Article disclosed anisotropic heat spreader graphite material in the electronic device to channel heat in a preferred direction to reduce thermal failures in electronic devices (Abstract: col. 1, line 7). Norley disclosed compressed particles of exfoliate2122 graphite sheet (CPEG) having a relatively high thermal anisotropic ratio ~ 52 having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate that allows for directional control of heat flow for applications in which this is desired. 
Since, Norley disclosed compressed graphite sheet having a relatively high thermal anisotropic ratio, therefore it dissipates in an in-plane direction of the at least one sheet, the in-plane direction being a direction parallel to the second major surface. The heat dissipation spreading the heat in the in-plane direction because Norley disclosed graphite sheet having in-plane thermal conductivity (in-plane parallel to the sheet direction) is ~230 Wm-1K-1 compared to ~4.5 Wm-1K-1 through the thickness of the laminate. (See Norley Article, page 2, col. 2, “in-plane is parallel to the sheet direction”). 
Additionally, Tzeng ‘520 disclosed thermal management system 10 formed by flexible graphite sheet 20 comprising compressed particles of exfoliated flexible graphite. Graphite sheet 20 having a relatively high thermal anisotropic ratio so that heat from the heat source 100 effectively transfers into the at least one sheet and dissipates in an in-plane direction of the at 
Additionally, Mercuri (EP 0988261) discloses graphite sheet 10 formed of compressed exfoliated graphite particles 12 employed in high temperature heat shielding applications. Mercuri (EP 0988261) discloses graphite sheet 10 having thermal anisotropic ratio and dissipates in an in-plane direction (col. 2, lines 35-40, col. 4, lines 50-54, col. 6, lines 40-45).

f)	a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite,
Norley, Tzeng '520, and Mercuri did not specifically disclose thermal solution comprising a protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
Richey III disclosed wherein the thermal solution further comprises a protective coating 15 (sealing) (col. 2, lines 8-20) (Fig. 3). The protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite is inherently disclosed because Richey III discloses that the sheet of flexible graphite (core strip 12) provides the primary or sole thermal path for the movement of heat (Richey III: col. 3, lines 6-7).
At the time the invention was made it would have been obvious to one of ordinary skill in the to provide in the thermal solution comprising at least one sheet of compressed particles of exfoliated graphite disclosed by Norley, Tzeng '520, and Mercuri a protective coating disclosed by Richey III for ease of handling and mechanical stability of the graphite sheet and the protective coating having a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite because Richey III discloses that the sheet 

g)	wherein the at least one sheet due to it being compressed particles of exfoliated graphite, is in conformable operative contact between the first major surface and the first component,
Norley Article disclosed thermal solution comprises at least one sheet of compressed particles of exfoliated graphite flexible graphite sheet having excellent surface conformability suitable for heat-spreader applications due to it being. (Page 1, col. 2, 2nd paragraph). Having excellent surface conformability suitable for heat-spreader applications requires that a surface of the thermal solution is in operative contact with a generating component.

    PNG
    media_image11.png
    169
    617
    media_image11.png
    Greyscale


h)	wherein the heat dissipation effectively prevents heat from being transmitted to the external surface so as to thermally shield the external surface of the electronic device from the heat generated by the first component
Norley Article disclosed wherein thermal solution comprising anisotropic heat-spreader material (CPEG) has the ability to direct heat generated by a first component in a preferred direction and the relative amounts of heat flowing in different directions can be controlled. Since Norley Article disclosed heat produced by a first component (heat source) flowing in different directions can be controlled, the heat dissipation effectively prevents heat from being transmitted st paragraph).
Additionally, Tzeng (US 6,482,520 B1) disclosed thermal management system 10 for dissipating heat from electronic device 100 in contact with one surface 100a of heat source 100 (Fig. 1). Tzeng ‘520 patent disclosed the excessive heat generated during operation of these components (first component) can not only harm their own performance, but can also degrade the performance and reliability of the overall system (external surface is part of overall system) and can even cause system failure (col. 1, lines 23-28).
Additionally, Mercuri (US 5,494,506) disclosed highly anisotropic thermal conductivity characteristics of roll pressed flexible graphite are employed in high temperature shielding applications (col. 5 lines 50-54).
Furthermore a person having ordinary skill in the art would have been motivated to use an anisotropic product like the graphite sheet of Norley and the Tzeng ‘520 patent to manage heat in an electronic device so that the heat generated by a first component (heat source) in the electronic device is directed to an area where it would not cause harm thereby preventing heat from being transmitted to a second component of the electronic device so as to thermally shield the second component of the electronic device from the heat generated by the first component.
Based on the teachings of the Norley Article and the ‘520 patent, and motivated by the Admitted Prior Art, a person having ordinary skill in the art would have known that placing Exfoliated Graphite (CEPG) between a heat source in electronic device and a second component of the electronic device, would have the advantageous effect of thermally shielding the second component of the electronic device from the heat generated by the first component (heat source) 
It is a simple matter of design choice for one of ordinary skill in the art to position the CPEG sheet between a heat source and components of the electronic device. Effective heat management would dictate that positioning without any undue experimentation. Id. See also KSR Int’l Co., 550 U.S. at 402-03 (“When there is a design need . . . to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”); see also id. at 401, 417 (“[I]f a technique has been used to improve one device, and a person having ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.”). 
Lastly, a person having ordinary skill in the art would have been especially motivated to use an anisotropic product (like the CPEG sheets of the Norley article and the Tzeng ‘520 patent) in such a setting, because the key in managing heat in an electronic device was to direct the heat in a direction where it would not cause harm to a second component of the electronic device. 

27.  The system of claim 26, wherein the second major surface is adjacent, without being in contact with, the external surface of the electronic device.
Norley disclosed thermal interface formed by flexible graphite sheet having a high degree of anisotropy having ability to direct heat in a preferred direction that can reduce failures in electronic devices (Abstract).

Richey, III discloses the second major surface of the thermal solution does not contact an external surface of the electronic device (Fig. 1).
Tzeng ‘520 discloses the second major surface of the thermal interface 20 does not contact an external surface of the electronic device (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide thermal interface comprising a sheet of graphite material, the sheet having a first surface and a second surface adjacent an external surface of the electronic device disclosed by Norley to protect the external surface from the heat generated in the electronic device. Furthermore, it would have been obvious to position the graphite sheet (thermal interface) without being in contact with, the external surface of the electronic device as disclosed by Tzeng ‘520 and Richey, III to facilitate heat dissipation from electronic component and to protect the external surface from the heat generated by electronic component.

28.  The system of claim 26, wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
Norley disclosed the use of thermal interface to create maximum effective surface area for heat dissipation (Abstract).
Norley does not specifically disclose wherein an area of the first major surface is greater than an area of the portion of the first major surface that is in operative contact with heat source.
area of the first major surface of thermal interface 20 is greater than an area of the portion of the first major surface 100a that is in operative contact with heat source 100 (Fig. 1). Tzeng ‘520 specifically disclosed thermal interface 20 increases the effective surface area of surface 100a of the electronic component 100, to facilitate heat dissipation from electronic component 100 (col. 5, lines 43-48).
Richey III disclosed area of the first major surface of thermal solution 10 is greater than an area of the portion of the first major surface that is in operative contact with heat source 2 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide an area of the surface of the thermal solution disclosed by Norley that is greater than the portion of the first major surface that is in operative contact with heat source as disclosed by to facilitate heat dissipation from electronic component as disclosed by Tzeng ‘520 and Richey III.

29.  The system of claim 26, wherein the thermal solution has an in-plane thermal conductivity of at least about 140 W/m[Symbol font/0xB7]°K.  
30.  The system of claim 26, wherein the thermal solution has a through-plane thermal   conductivity of no greater than about 12 W/m[Symbol font/0xB7]°K.
Regarding claims 29 and 30, Norley, Tzeng ‘520 and Mercuri disclosed all of the limitations of claim 26 as set forth above. The above limitations were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 1-20 and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.
9.8	Norley, Tzeng ‘520, Mercuri, Tzeng ‘076 (cl. 6, 16)

	
Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520), Mercuri (EP 0 988,261 B1), and Tzeng (US 2002/0163076).
6.  The system of claim 1, wherein the thermal solution further comprises a protective coating thereon. 
16.  The system of claim 11, wherein the thermal solution further comprises a protective coating thereon. 
Regarding claims 6 and 16, Norley, and Mercuri disclosed all of the limitations of claims 1 and 11 respectively as set forth above.
The above limitations of claims 6 and 16 were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 6 and 16 under 35 USC 103(a) as being obvious over Norley, Tzeng ‘520), Mercuri and Tzeng ‘076 and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.

9.9	Norley, Tzeng ‘520, Mercuri, Tzeng ‘076, Kapton (cl. 7, 17)

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norley, Tzeng (US 6,482,520), Mercuri (EP 0 988,261 B1), Tzeng (US 2002/0163076), and Kapton.
7.  The system of claim 6, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite.
17.  The system of claim 16, wherein the protective coating has a thermal conductivity less than the through-plane thermal conductivity of the at least one sheet of compressed particles of exfoliated graphite. 
Regarding claims 7 and 17, Norley, Tzeng ‘520 and Mercuri and Tzeng ‘076 disclosed all of the limitations of claims 1 and 11 as set forth above.
The specific limitations of claims 7 and 17 were addressed in the IPR2014-00024 review of the ‘874 patent affirming the rejection of claims 7 and 17 under 35 USC 103(a) as being obvious over Norley, Tzeng ‘520, Mercuri, Tzeng ‘076 and Kapton and the issuance of INTER PARTES REVIEW CERTIFICATE Issued Nov, 2017 cancelling claims 1-20 of the ‘874 patent and will not be further addressed by the Examiner.
10.0	CONCLUSION
	 
10.1	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	English (US 7,262,369 B1) disclosed dissipation of heat generated by the one or more electronic components in a circuit board.
	Hill et al. (US 1 B2) disclosed assemblies and methods for dissipating heat from handheld electronic devices.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN K DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on M-F 9:00AM-5:00 PM.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        2 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        4 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        5 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        7 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        8 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        10 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        11 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        13 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        14 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        16 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        18 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        20 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).
        
        22 Norley disclosed upon heating at high temperature, the layers of the graphite separate and the graphite flakes to expand or exfoliate. The expanded flakes are then compressed into sheets which are flexible and can be formed and cut into various shapes (Norley, page 1, col. 2, 2nd paragraph).